 PAGE AIRCRAFT MAINTENANCE, INC.159Ithas further been found that the Respondent discriminatorily failed andrefused to recall Samuel Blair to work because he sought to enlist the Union'said in processing grievances, an activity protected by Section 7 of the Act. Itwill therefore be recommended that the Respondent cease and desist fromdiscriminating against or visiting reprisals upon any of its employees becausethey engage in protected concerted activities.Because of the underlying purpose and tendency of this unlawful conduct, itis concluded that there exists danger that the Respondent will in the future commitother unfair labor practices.Accordingly, it will be recommended that theRespondent cease and desist, not only from the unfair labor practices found, butalso from in any other manner infringing upon the rights guaranteed in Section 7of the Act.Affirmatively, it will be recommended that the Respondent withdraw and with-hold all recognition from the Union as the representative of any of its employeesfor the purposes of collective bargaining, unless and until the Union demonstratesitsmajority status in a Board-conducted election. It will further be recommendedthat the Respondent offer to Samuel Blair immediate reinstatement to his formeror a substantially equivalent position, without prejudice to his seniority andother rights and privileges previously enjoyed, and make him whole for anyloss of earnings he may have suffered because of the discrimination against him,by paying to him a sum of money equal to the amount he normally wouldhave earned from the date of the discrimination against him to the date of theoffer of reinstatement, less his net earnings during the said period.The backpay provided for herein shall be computed on a quarterly basis in the mannerestablished by the Board; earnings in one particular quarter shall have no effecton the back-pay liability for any other period 38Itwillbe further recommended that the Respondent make available to theBoard or its agents, upon request, all records necessary to compute the amountof back pay due under the terms of this recommended order. Finally, it will berecommended that the Respondent post the usual notices at its main office andalso at all its other establishments which service dredging work in the territorydescribed in the contract of October 1, 1955, between it and the Union, namely,"on the Atlantic Coast from the Canadian border to the southerly border of theState of Maryland and tributory waters in this zone emptying into the AtlanticOcean."[Recommendations omitted from publication.]88 F.W. Woolworth Co.,90 NLRB 289.Page Aircraft Maintenance,Inc.andLodge 889, InternationalAssociation of Machinists,AFL-CIOPage Aircraft Maintenance,Inc.andLodge 889, InternationalAssociation of Machinists,AFL-CIO.Cases Nos. 16-CA-1016and 16-CA-1071.March 12, 1959CONSOLIDATED DECISION AND ORDEROn April 30, 1958, Trial Examiner A. Norman Somers issued hisIntermediateReport in Case No. 16-CA-1016, finding that theRespondent (herein called Page) had engaged in and was engagingin certain unfair labor practices, and recommending that Pagecease and desist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.Thereafter, Page filed exceptions to the Intermediate Report, anda supporting brief.123 NLRB No. 23. 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 4, 1958, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in Case No. 16-CA-1071, finding that Pagehad not engaged in the unfair labor practices alleged, and recom-mending that the complaint be dismissed in its entirety, as set forthin the copy of the Intermediate Report attached hereto.Thereafter,the Charging Party (herein called the Union) and General Counselfiled exceptions to the Intermediate Report, and the General Counselfiled a supporting brief.As the parties in both cases are identical, and as the determinativeissues inboth cases are identical, the Board, in order to effectuatethe policies of the Act, hereby consolidates these cases for decisionalpurposes and issues a consolidated Decision and Order.The Board has reviewed the rulings of the Trial Examiners madeat the hearings, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediateReports, the exceptions and briefs, and the entirerecord in each case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiners, only insofar as theyare consistent with the findings herein.The complaint in Case No. 16-CA-1016 alleged, and the TrialExaminer found, that on and after July 15, 1957, Page violatedSection 8(a) (5) of the Act by illegally refusing to bargain withthe Union as representative of an appropriate unit of Page's em-ployees at its Fort Sill, Oklahoma, operations, consisting of allservice, repair,maintenance, and inspection employees, stockhan-dlers, and employees of the supply department.'The complaint in Case No. 16-CA-1071 alleged thaton and afterJuly 15, 1957, Page refused to bargain with the Union as therepresentative of a -unit of Page's office clerical employees.TheTrialExaminer found that in the circumstances, Page had noobligation to bargain for the alleged unit of office clerical employ-ees, and had not violated Section 8 (a) (5).The Board finds that Page did not violate Section- 8(a) (5) ofthe Act in either case.As described fully in the Intermediate Report, both cases arosefrom the same virtually undisputed sequence of facts connectedwith Page's attempts to initiate operations at the U. S. Army Baseat Fort Sill after being awarded a Government contract to repairand maintain aircraft.From July 1, 1953, to August 1, 1957,Spartan Aircraft Company had maintained the aircraft at FortSill.In 1953, and again in 1955, the Union was certifiedas repre-sentative of Spartan's production and maintenance unit, which itrepresented under successive 1-year bargaining contracts with Spar-1As the parties and both Trial Examiners refer to this unit as the "production andmaintenance"unit,this terminology will be followed herein. PAGE AIRCRAFTMAINTENANCE, INC.161tan, the last of which expired July 31, 1957. In 1954, Spartanvoluntarily recognized the Union as representative of its office cler-ical unit, and signed a separate contract with a sister local of theUnion.However, in 1955, this arrangement was abandoned, andthe separate local was dissolved.The office clericals were includedin the 1955 and 1956 contracts with the Union, which covered boththe production and maintenance 'employees and the office clericals,and specifically recited that the office clericals were ". . . added tothe bargaining unit. . . ."The latter contract was effective throughJuly 31, 1957, the last day of Spartan's operations.Page was scheduled to begin operations August 1.On July 16,theUnion telephoned Page's employment manager, Sweeney, andrequested a meeting to discuss "possible further labor relations."Sweeney refused to meet before August 1.On July 20, Page began to interview selected applicants for em-ployment.Those interviewed were offered jobs, and told to reportto work August 1. Of the 184 applicants offered production andmaintenance jobs, 178 were Spartan employees.Of the 55 officeclericals offered jobs in the alleged office clerical unit, 47 wereSpartan employees.Apparently it took several days to completethese interviews, but the record does not indicate on what datethey were completed.On July 24, a union representative telephoned Page's generalmanager and arranged a tentative meeting on July 25 to discuss."collective bargaining," but on July 25 the Union was informedthe general manager would not meet with the Union, and thatafterAugust .1 the Union could ". . . petition the . . . Board."On July 25, the Union wrote to Page calling attention to the factthat it had been certified, and had bargained and contracted for"the employees" ' of Spartan.This letter specified "Theunitforwhich the Union is requesting recognition is as follows : all pro-duction and maintenance employees ... at Fort Sill ..., also ourrecognition is for . . . [office clerical employees] . . . excluding .. .[various categories]." 2On the next day, July 26, at a meeting of the Spartan employees,theUnion passed a resolution to "strike" on August 1, because ofwhat it considered to be Page's discriminatory hiring practices,and because of Page's refusal to recognize or deal with the Union.Page never responded to the Union's July 25 letter.However,on July 29, Page wrote to all prospective nonsupervisory employees". . . to confirm [their] employment . . . effective August 1 ...."2 The July 25 letter is reproduced in full at Appendix D of the Intermediate Report inCase No. 16-CA-1016.5 0 8 8 8 9-- 6 0-v of . 123-12 162DECISIONSOF NATIONAL LABORRELATIONS BOARDOn the morning of August 1, the Union began picketing Page.Only 21 of the prospective production and maintenance workersand 37 of the clericals reported for work.'There was no further contact between Page and the Union untilAugust 16, when the Union's attorney approached two of Page'smanagers at a local hotel.When the Union's attorney attemptedto engage them in a discussion of the problems at Fort Sill, theyrefused to talk to him.The Trial Examiner in Case No. 16-CA-1016 found that Pagehad violated Section 8 (a) (5) by illegally refusing to bargainwith the Union as representative of the production and maintenanceunit, beginning on July 16, the date of the Union's first oral requesttomeet with Page.He also found that those individuals who didnot report for work had engaged in a strike caused by Page's8(a) (5) violation. In so concluding, he found, contrary to Page'scontentions, that the individuals who were offered jobs in the pro-duction and maintenance unit, but did not report to work, werePage's "employees" within the meaning of Section 8 (a) (5) of theAct.The Trial Examiner's findings do not specify the date onwhich he deemed these individuals to have become employees ofPage, but as he dated the refusal to bargain from July 16, appar-ently he deemed them to have become employees by that date. 'TheTrial Examiner found that Page was obligated to bargain withthe Union for these "employees" on request, because the appropriate-ness of a production and maintenance unit and the Union's repre-sentative status had been determined by the outstanding certifica-tion, and because the Union made a request of Page to bargain forthe appropriate production and maintenance unit.The Trial Examiner in Case No. 16-CA-1071 found that theindividuals in the alleged office clerical unit who did not reportforwork never became Page's employees within the meaning ofSection 8 (a) (5) .He also found that the Union's request to bargainspecified a single inappropriate unit of production and maintenanceand office clerical employees, and that in any event, there was notadequate proof that the Union represented a majority in thealleged office clerical unit.4The Board finds that Page did not violate Section 8(a) (5) eitherwith respect to the production and maintenance personnel or withrespect to the clerical personnel.Section 8(a) (5) requires that anemployer bargain in good faith with the representative of "his em-3 The record indicates that a few of the prospective employees who did not report onAugust 1, reported to work within a few days after August 1, and were accepted asemployees by Page.However, so far as the record shows, the vast majority of thosewho failed to report on August 1 never reported for work.* In view of our decision to dismiss both of the complaints for the reasons statedinfra,we find it unnecessary to adopt or rule on the various additional grounds on which TrialExaminer Reyman based his recommendation. PAGE AIRCRAFT MAINTENANCE, INC.163ployees."We find that those individuals who did not report towork for Page did not become Page's employees within the meaningof Section 8(a) (5).TrialExaminer Somers' implicit finding that the individualsinvolved were employees of Page on July 16 ignores the fact thatthey were unquestionably employees of Spartan, and were coveredby Spartan's collective-bargaining contract with the Union, throughJuly 31.They therefore could not have been Page's employeesprior to August 1, the date upon which Page began its operations,.and the earliest date that Page can be held obligated to bargainfor them was thus also August 1.We find further that in order for the Spartan employees to acquire.status as Page's employees within the meaning of Section 8 (a) (5)of the Act, it was necessary for them to comply with the conditionthat Page had attached to their employment.Thus it was necessaryfor them to report to work on August 1, as directed by Page atthe time Page offered them jobs.5However, instead of reportingto work on August 1 as instructed, approximately 163 of the 184prospective employees in the alleged production and maintenanceunit, and 18 of the 55 prospective employees in the alleged officeclerical unit, did not report because Page had not recognized anddealt with the Union before August 1. In this failing to reportfor work, these individuals, themselves, imposed a second condition onthe creation of an employment relationship with Page-specifically,that Page first recognize the Union.As the vast majority of the persons in the alleged productionand maintenance unit were thus not Page's employees within themeaning of Section 8 (a) (5) on, or after, August 1, we find thatPage was not obligated to bargain with the Union for the productionand maintenance unit,6 even if it is assumed that the Union hadmade a valid request of Page to bargain for such a unit.It is true that a majority of the individuals in the alleged officeclerical unit did report to work on August 1, and thus becamePage's employees.However, even assuming a valid request fora clerical unit, the evidence as to the Union's representative statusamong the clericals is insufficient to establish that it represented a8We do not regard as controlling for purposes of determining for whom an employermust bargain those cases cited by Trial Examiner Somerswhich hold that the anti-discrimination provisions of Section 8(a) (3), (4),and (b) (2) of the Actforbid dis-crimination against applicants for employment.The antidiscrimination provisions referto "employee"generally,whereas, unlike those provisions,Section 8(a) (5) containsspecific language requiring an employer to bargain for"hisemployees."9 As the individuals from the production and maintenance unit which had been certifiedunder Spartan never became employeesof Page,we regard as inapplicableN.L.R.B. v.Lander Shoe Corp.,211 F. 2d 284(C.A. 1), andN.L.R.B. v. Albert Armato,199 F. 2d 800(C.A. 7), citedby the Trial Examiner in Case No.16-CA-1016.Those cases hold thatan employer is obligated to bargain with a union certified under a preceding employer, ifthe individuals in the certified unit become his employees,and their duties do not changesignificantly. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDcurrent majority either in the group of 3'7 office clericals who re-ported for work, or in the larger group of all 55 clericals, includingboth those who reported for work and those who did not. Itfollows therefore that Page had no obligation to bargain for theoffice clericals.It also appears, and we find, that the Union's July 25 requestfor bargaining described an inappropriate unit,' because the requestcombined production and maintenance personnel with office clericalsin a single unit.sWe therefore hold that the Union did not makea valid request upon Page to bargain for an appropriate unit orunits.In the absence of a valid request for bargaining, it cannotbe said that Page violated Section 8(a) (5) of the Act.9For the foregoing reasons, we shall dismiss the complaint in.Case No. 16-CA-1016 and the complaint in Case No. 16-CA-1071..[The Board dismissed the complaints in Cases Nos. 16-CA-1016and 16-CA-1071.]MEMBER FANNING took no part in the consideration oftheabo've:Consolidated Decision and Order.7 Dlember Jenkins does not agree with,or rely on, this finding.He would find, in view-of the outstanding certification for the production and maintenance unit, and the history-of separate recognition and bargaining by Spartan for the clericals, all of which wasknown to Page, that the Union's request constituted a valid request to bargain for theproduction and maintenance and office clerical employees separately.8 Office clerical employees are excluded from production and maintenance units under-customary Board policy, despite a contrary bargaining history(The Texas Company,104 NLRB 197;Dare Steel Products Company,109 NLRB 179), and although neither-party objects to their inclusion.Buckeye Rural Electric Co-operative,Inc.,88 NLRB196, 197.As indicated in the text above, the phrasing of the Union's July 25 letter toPage clearly contemplates continuation of the single bargaining unit set up by the-Union's last two contracts with Spartan.The letter specified the "...unitwhich the-Union is requesting recognition for . . . .8 Joslin DryGoodsCompany,118 NLRB 555. Even if construed in the most favorablemanner possible, the unit request was at least ambiguous, and as such was legally in-effective to impose an obligation on Page to bargain.C.L. Bailey Grocery Company,.100 NLRB 576.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard by the Trial ExaminerJanuary 7 and 8, 1958, in Lawton, Oklahoma, on complaint of the GeneralCounsel and answer of Respondent.The issue litigated was whether the refusalof Respondent to meet with the Union was in violation of Section 8(a)(5) and:(1) of the Act.The parties presented oral argument and have filed briefs, whichhave been duly considered.On the entire record and my observation of the witnesses, I hereby makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,Page AircraftMaintenance,Inc.,isanOklahoma corporation..BeginningAugust 1, 1957,under contractwith the United States Army,ithas been PAGE AIRCRAFT MAINTENANCE, INC.165engaged in the service of aircraft maintenance at the post in Fort Sill, Oklahoma.The service is necessary for national defense and is valued at in excess of$100,000.Jurisdiction is not contested.'(Neither is the status of the ChargingParty as a labor organization within the meaning of the Act.)H.THE MERITSA.The issuesThe basic issue concerns the status of workers at a defense post in thetransitional period between two employers, one the current contractor whose con-,tract is expiring, and the other the contractor who is due to take over as soonas the old one bows out. In preparation for embarking on its own performance,the new contractor has chosen its prospective force largely from the ranks of thosepresently doing the work under the incumbent contractor.During the latter'stenure, these workers chose a union which the Board certified as their repre-sentative and with which the present employer made a contract currently inforce.Is the new contractor, during this transitional period and before it hasactually embarked on performance of its own contract, under a duty to meet withthis representative on request?The next question is whether there has been herethe kind of request which satisfies the conditions to the duty to meet, assumingthe latter exists.B.Nature of the service: its performance by Spartan until 1957, and the awardof the 1957 contract to RespondentThe "old" contractor referred to in the statement above was Spartan AircraftCorporation, and the new one is Respondent.They have no connection witheach other, except sequence: for 4 years, from July 1, 1953, to August 1, 1957,Spartan was the company which performed for the Army the service of aircraft.maintenance here involved; and from August 1, Respondent has done so.Theservice is performed under contract, which the Government lets out on bids, each.being for the fiscal year beginning July 1.The nature of the service which theArmy buys and the contractor provides is, as John E. Woodward, contract officerat the post for the Army, put it, "management primarily ... supervision, engineer-ing, labor."The Army provides everything else: the grounds and the installationson which, and the tools and equipment with which, that service will be rendered.And under a "cost plus fixed fee" arrangement, the Army reimburses the con-tractor for the wages and salaries of the persons with whom that service willbe performed.2Spartan was the successful bidder every fiscal year, beginning.July 1, 1953, and in 1955, it was awarded a 2-year contract ending June 30,1957.Early in 1957, Spartan decided not to bid for the ensuing fiscal year.The:successful bidder for 1957 was Respondent, or more accurately, since Respondentwas not yet in existence, by persons who indicated that if successful, a corporationwould be formed to assume the contract, with performance underwritten by thebidders.The latter were Clarence E. Page, who became Respondent's presidentwhen later formed, and Page Aircraft Industries, a parent organization, which,through subsidiaries, has engaged in similar kind of maintenance.Early in April,-theArmy representatives announced they were recommending the Page bid toWashington for approval, whereupon, on April 16, Respondent was incorporated.The bid was formally approved June 20, and on that day Respondent, as thenew contractor, embarked upon the "phase-in," or groundwork-laying, period foritsperformance.The interval remaining until July 1 being insufficient for thetoAugust 1, and arranged with Spartan to carry on at the post for that addi-tionalmonth.1Official notice is also taken of the findings concerning the commerce ramifications ofthe above operation in the Intermediate Report of George A. Downing,Trial Examiner, inconsolidated Cases Nos. 16-CC-76 and16-CC-79, involving secondaryboycott activity,which flowed from a phase of the strike attending the dispute between the Union and theRespondent here involved.SeeInternational Association of Machinists,Local Lodge889,AFL-CIO,et at.(Freeman Construction Company, et al.),120 NLRB 753.2 Except that of the generalmanager.Ilis salary,during the term of the contract,comes out of the "fixed fee."(Art. 52 of contract of 1957.) 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.Respondent's staffing of its force during the"phase-in" period1.Purpose of "phase-in"The "phase-in" period is of crucial importance,because during that time thecontractorworks out and submits to the Army for approval,in rather fulldetail,the implementations for its performance.So critical is that step thatthe Government bears its cost, including the salary of the general manager,3 whosesalary during the term of contract itself is not reimbursable as a cost item(supra,footnote 2).The description of what the"phase-in" encompasses was given byContract Officer Woodward as follows:It requires that the contractor submit accounting procedures,supply proce-dures, various other items,to show the practices and procedures and imple-mentation that would be followed to carry out the contract.Also duringthe phase-inperiod the contractor would need to recruit the necessarypersonnel to perform the service....They would have to recruit andemploy a force capable of performing services who would be available the 1stof August. ..The necessary people, salary and hourly,would have to beprovided by them in order to fulfill their contract obligations.We are concerned here with the recruiting of the force.It should be notedthatwhile the Army is concerned that this should be done,thematter of howitisdone is the contractor'sresponsibility.The Army reserves a veto powerover the choice of general manager and his top assistants,but over no one else.Also, since it foots the labor expense,the Army passes on the proposed structureand size of the personnel,and the wage scale.But it is the contractor whichdetermines the composition of the personnel and fixes the wages as such,whetherby negotiation,or unilaterally,or otherwise,subject to Army approval of thescale.2.The selection of personnelThe Army's performance requirements under the 1957 contract were to bemore modest than under the expiring one with Spartan.This necessitated asmaller force.(ContractOfficerWoodward stated that under Spartan theaverage total force, salaried and hourly,was about 390, while the total authorizedforRespondent was 279.)The authorized number being a projection, it isusually a bit larger than the actual.The total size of the force finally selectedtheweek before August 1, as Respondent put it in a letter sent on July 29to the persons selected,was 257.AlbertD. Sweeney, assistant manager ofRespondent,who sent the letter, stated the figure was correct.However, thelistof personnel chosen to work beginning August 1, as prepared by Respondentat the General Counsel's request during the hearing, would seem to show (iftheTrialExaminer'scomputation is correct) a total of 274.The differencedoes not matter.Significant here is that though the force chosen was smallerthat at Spartan's, it would seem to have come almost exclusively from the ranks,of Spartan.Those coming from Spartan were: All but 2 of the supervisoryforce of 31,from the general manager on down;allbut 6 of the 184 workersengaged in supply and maintenance(comprising the crucial"p and m" unit,which is the one in respect to which the wrongful refusal to bargain is allegedto have taken place);and all but 9 of the 59 office clerical employees.4This near-unanimity of choice from the ranks of Spartan would suggest thatRespondent had simply adopted the Spartan force, but had trimmed it downto conform to the Army'sreduced requirements.The events would tend toreinforce the inference derived from the proportions themselves.Indeed, relianceupon the existing force from top management down would appear to have been anecessity in Respondent's case, since the Page organization'sown prior experiencewith aircraftmaintenance was on a scale less extensive than that involved intheFort Sill operation.The Page organization had had no experience with a8Id.,art. 59.4These figures being the Trial Examiner's own computation from the personnel list ofRespondent,previously referred to, they are set forth with allowance for a possiblemargin of error previously expressed.At any rate,since they were stipulated to, theypresumably supersede the figures as Sweeney gave them on the stand.He testified thetotal selected was 257, of which the number in the appropriate,or "p and m,"unit was.183.He also testified that all 183,without exception,were from Spartan ; also that theremainder of the force,except 11,was also from Spartan. PAGE AIRCRAFT MAINTENANCE,INC.167military post;had had no experience with rotary, as distinguished from merelyfixed, wing maintenance;and had not theretofore handled a supply depot of themagnitude of that at Fort Sill.What Respondent did reflected an expectable dependence upon the knowl-edgeability of the existing force.On June 20, the day its bid was formallyapproved,Respondent chose as the general manager of the Fort Sill operation,Rex H. Madeira,then Spartan'sdirector of the training at the post.To assisthim, it employed Sweeney,who along with an administrative assistant was thelone non-Spartan in the entire supervisory force engaged by Respondent.Madeiraand Sweeney,on July 1, set up headquarters at the Lawtonian Hotel in Lawton,about 20 miles from the post.The purpose at that time was to formulate theproposed organization and procedures,and to that end they selected, as the"directors"or heads of the three divisions,the ones who were performing thisfunction at the post for Spartan.These were A. L. Charipar for maintenance,E. L. Stone for supply,and T. C. Wadley,the controller,for accounting.Anoutside accounting firm was retained to formulate the accounting proceduresand structure,but for maintenance and supply,the departments encompassing thegroup in the "p and m" unit here involved,Respondent largely relied on thedirectors at Spartan.Sweeney first omitted mentioning the role of these direc-tors in the process, making it appear that this was the work of Madeira andhimself, but when pressed,finally admitted the directors'active role in settingup the structure.The reasonable inference from his testimony,from its character,and from the situation as a whole is that theirs was the actual work, with Madeiraand Sweeney simply giving it the nod.All the three division heads werepermitted to select their personnel.Respondent gave these directors thatdiscretion despite its having advertised for applications for positions.It received800 such, from the outside,as well as among Spartan employees,but what it didwith them would reflect the intention to adopt the force already on the job. Thus,as Sweeney testified,the applications were separated into departmental groups, and:They were then submitted to the directors of the various departments whomwe had hired,committed ourselves to hire, for their approval,sincewe hadtold them that they would have the right to select those persons whom theywanted to work for them.Sweeney opened a "recruiting office" near the Fort Sill post on July 15, atwhich he interviewed the applicants thus selected.He did so with the help ofR. E. Birk of Spartan, whom Respondent engaged as its own personnel counsellor.As Sweeney made clear,however, only those were called for interview who hadbeen selected by the division heads purely on the basis of the applications.Thatwas something which the persons called for interviews did not know.Some ofthem accordingly offered further proof of their qualifications, but Sweeney toldthem no further proof was necessary.As Sweeney put it, "we had predeterminedwho we were going to hire and we called them in,"and "we only called thosewe intended to hire."Respondent,about a week before August 1, announced to the Army that ithad recruited its full force.There was extended controversy between opposingcounsel during the hearing over the proper terminology applicable to the relation-ship between Respondent and those whom it engaged for the work.Sweeney,a practicalman, sent all such persons a letter on July 29(here reproduced asAppendix A of this report),addressing them as "Dear Employee,"confirmingtheir"employment.effectiveAugust 1, 1957,"and telling them that theyhad "been hired to help with that job[for the Government],"and that "257people had been hired."Counsel for Respondent,to underscore its position thatthese persons were not its"employees"before August 1 for any purpose, mani-fested a distinct aversion to these expressions,with the result that the personnel list,previously referred to,which identifies the persons engaged for work beforeAugust 1, is left without a name or caption acceptable to the opposing parties.Counsel for Respondent employed the legend,appearing on the exhibit, of"Personnel Offered Employment Effective August 1, 1957,"and opposing counselprefer the simpler terminology,used by Sweeney in his July 29 letter,of "hired."Sweeney, during the hearing,found difficulty attuning himself to the pitch ofhis company'scounsel-at least that part of it which made the word "hired"anathema.This was apparently so even in respect to the division heads.They,unlikeMadeira,who at once transferred from Spartan'spayroll to that ofRespondent,continued on Spartan's payroll through July 31, and,accordingtoSweeney,were donating to Respondent their spare time in setting up thestructureand selecting the personnel for their departments.Sweeney would 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDseem to have been forced to regard the word "hired" as applied to the engagementof these division heads before August 1 as a lapse which had to be corrected.As appears in the portion of his testimony in which he told of referring theapplications to the division heads, he referred to them as "directors ... whom wehad hired, committed ourselves to hire."Transcending the matter of terminology would seem to be the inherent signifi-cance of the action taken.The relationship of Respondent to the Spartan forcewas apparently determined even before the "Dear Employee" letter of July 29.Respondent's action in taking on the three division heads, whether it "hired" or"committed ourselves to hire" them, and vesting them with plenary discretion inselecting their own force directly from the applications and before the interview,wouldmake rather clear the election which it had made: it was electing toadopt an existing working force to be cut down to the new requirements, leavingthat function to the discretion of those who would be expected to make thechoice on the basis of the only knowledge available to them, the performance ofthe people in their respective divisions at Spartan.The choice of personnel having been made from among those already onthe job on Spartan, the function of the advertisements and the 800 applicationsin the process becomes a bit obscure.Respondent also fell back on the old inthematter of establishing the wage scale and working conditions.Concerningthewage scale, Sweeney testified how it was set.He explained that it wasbased upon Respondent's independent valuation of each employee's capacities andof the job to be assigned to him. It turned out that the job assigned, subject tosimplifications of nomenclature and regrouping of certain positions, was the sameas the preceding one, and the rate was likewise the same (except that employeeswho, like Eldon Weedn, had received 10 cents extra pay because of their leadpositions reverted to the regular pay by reason of the abolition of leads).. Also,Respondent got up a booklet detailing its personnel policy.This duplicated inlargemeasure the conditions and benefits which had been negotiated by theUnion for the employees with Spartan.Both the wage scale at Spartan, whichRespondent adopted, and the benefits, which Respondent in large part duplicated,were contained in the then current contract between Spartan and the Union,which was due to expire July 31, 1957.Yet Sweeney, on the stand, insisted thatRespondent never saw that contract and deliberately avoided looking at it.Hetestified that the source of Respondent's information concerning the wage scaleand the benefits was the Army, but he also admitted that on matters of policyand benefits, he also consulted the division heads, who it must be inferred werewell acquainted with the contract. (Supply Director E. L. Storie was a signatoryof the Spartan-Union contract on behalf of Spartan.)Itwould thus seem that Respondent from the outset of the "phase-in" period,,or at least from the time it engaged the Spartan directors as its own divisionheads, rather "committed" itself, by its own election, to an existing staff, with(albeityetundisclosed to employees and Union) existing conditions, as pre-viouslyworked out between its predecessor and the Union, subject only tostructural changes peculiar to its own mode of operations and to the reductionin staff required by the Army's reduced contract requirements. It is so found.D.The Union's unsuccessful request for a meeting and the ensuing strikeThe transition period was one of uncertainty for the employees.There werethe trappings of advertisements for applications and the "recruiting office," towhich some were called for interview and some not, and where those called,as shown, were in the dark concerning the purpose and concerning what wasahead.These created apprehensions, which occasioned the Union's first requestfor a meeting.During Spartan's tenure, the Union had twice been certified by the Boardas the exclusive bargaining representative for the employees engaged in supplyand maintenance work-i.e., for work in the "p and m" unit-first in 1953 andagain in 1955.For 3 successive years beginning 1954, the Union had enteredinto a contract with Spartan. In the contract of 1954, Spartan recognized theUnion for the employees in "p and m" unit, as described in the certification.This, as previously noted, is the one in respect to which the complaint allegesRespondent wrongfully refused to bargain.The complaint, as does the certifica-tion,describes the unit as follows:All service, repair,maintenance and inspection employees employed toservice, repair, and maintain aircraft and aircraft parts, stock handlers, and PAGE AIRCRAFT MAINTENANCE, INC.169employees of the supply department, exclusive of all other employees, in-cluding office clerical, and professional employees, guards, watchmen, andsupervisors, as defined in the Act, and all employees in the supply departmentwhose principal duties are office clerical.The contracts of 1955 and 1956, however, expanded the recognition to includeoffice clerical employees as well.The recognition clause reads as follows:The Company recognizes the Union as the exclusive bargaining agent forall employees in the bargaining unit as provided in the N.L.R.B. certificationdated July 7, 1955, Case No. 16-RC-1699, with respect to wages, hours, andother terms and conditions of employment for all service, repair, maintenanceand inspection employees, employed to service, repair and maintain aircraftand aircraft parts, and stock handlers.In addition, this recognition isextended to include but not limited to the following classifications, sinceadded to the bargaining unit: general clerks, stock control clerks, costaccounting clerks, forms and records clerks, clerk-typists, comptometeroperators,messengers, and duplicator operators, but excluding all employeesin the Personnel and Accounting Departments, Private Secretaries, professional,guards,watchmen, and supervisors as defined in the Labor-ManagementRelations Act of 1947, as amended.On July 16, Bill Sexton, president of Lodge 889, the Local here involved, calledSweeney on the telephone and asked for a meeting between Respondent and theUnion's negotiating committee, to "find out what the deal was." Sweeney saidhe felt sure a meeting would be arranged but that Respondent's attorney wouldfirst have to be consulted.According to Sexton:Later on that afternoon I called him back and he said on advice of theirattorney that they didn't wish to meet with the negotiating committee of mylodge, and that is all that was said.The same day Sexton sent Sweeney by registered mail a letter summarizing theirconversation.It is here reproduced as Appendix B, and the accuracy of itsrecital has not been challenged.This letter was returned "refused."Another request was made on July 24, this time by James W. Witcher, GrandLodge representative.On that day, Witcher called Madeira, and as he testified:I asked for a meeting that day so that he and I could sit down and talkregarding collective bargaining because of Page taking over the operation atFort Sill.He said that due to his commitments and tight schedule that daythat he would be unable to have a meeting, and said how about the followingday, that we would have dinner together and we could talk while we ate.Concerning the outcome, Witcher testified:The morning of the 25th, the following day, July 1957, Mr. Sweeney calledme at the Lawtonian Hotel and told me that Mr. Madeira would not be abletomeet with me, upon advice of their attorney, Mr. Soule, and for me totakewhatever course through law or whatever I had to do, that he wasjust not able to meet.On the same day, July 25, Witcher sent Sweeney a letter which is here reproducedas Appendix C.He also sent a letter to Clarence E. Page directly, which is herereproduced as Appendix D.Witcher's letters were not returned, but neither werethey acknowledged or replied to.On July 24, the day Witcher made the tentative dinner engagement with Madeira,the executive board of the Union voted to call a meeting to take a strike vote. Thevote was taken at midnight of Friday, July 26, as scheduled, and the cause ofthe strike, as announced before the vote, was "discriminatory hiring practices andfailure to recognize Local 889 as the employees' bargaining agent."On the morning of August 1, of the 183 (or 184) employees in the "p and m"unit,who were engaged by Respondent, all but 21 went out on strike and with theexception of 19, who abandoned it, have remained so.The strike, so far as ap-pears, is still current.Another request for a meeting was made by Louis Poulton, attorney for theUnion, on August 16.After a meeting with representatives of the Board andthe Army, Poulton, at his own request, was introduced to Madeira and Sweeney.He described his talk with them as follows: 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDI said to both of them directly, "We have some problems to iron out if wecan sit down and discuss them," and the chorus was loud and strong, "No,"and that was the end of the conversation.5E.Concluding findings1.Cause of strikeThis case presents troublesome aspects largely because of the conviction whichone derives from the record that had Sweeney and Madeira been permitted tomeet with the Union, as each was inclined to do when approached, it wouldlikely have averted the strike.As practical men, they would seem to have hadno difficulty relating the Union's request for a meeting to the context of the sur-rounding events and in understanding its purpose in the light of them.The situ-ation was fraught with uncertainties, calculated to arouse fear and suspicion unlessmatters were clarified.However, the judgment of the only two representatives ofRespondent in a position to evaluate the situation at close range was supersededby a higher strategy aloof from the scene, which obliged them to reverse theircourse, to substitute adamancy for reasonableness, and stony silence for wordswhich might have made Respondent's course comprehensible.The rejection outof hand of all overtures for a clarifying meeting, aggravated by Respondent'srefusal to accept mail from the Union and its snubbing of such letters as werereceived, could only serve to deepen the suspicions and to provoke the bitternessand resentment culminating in the strike.2. Status of those engaged for work beginning August 1All of this is to say that I do not go along with the underlying ground onwhich Respondent, during the events, refused to meet with the Union.Thisground was that until August 1 the people Respondent selected for work begin-ning August 1 were not its "employees," and therefore, any bargaining requestbefore then was premature. I am persuaded that they were "employees" in theonly sense here relevant, which is this: that there was a valid scope for the opera-tion of the policies of the Act upon the situation as it then existed.Though work under Respondent was to begin August 1, the relationship of thepersons engaged for that purpose was a present one, as Sweeney's "Dear Employee"letter of July 29 fully recognized.That being so, they were employees within themeaning of the Act, entitled to have matters explained to them through theirchosen representative.A like, functional standard was employed by the SupremeCourt inPhelps Dodge Corp. v. N.L.R.B.,313 U.S. 177, when it held that mereapplicants for employment were "employees" within the meaning of the anti-discrimination provisions of the statute.The reason given was that the nationalinterest in preventing industrial strife flowing from denial of jobs to applicantsisno less than that in preventing conflict flowing from dismissal of employeesfrom jobs at which they are working. Such a standard is not unique to thestatute here involved.Where the practicalities require it, the law not infrequentlytreats the relationship of parties to a transaction to be undertaken in the futureas if it were a consummated one.We find it so in contracts for the sale of realestate,where, in equity, ownership is deemed to have changed hands when thecontract was signed, without regard to whether the deed of title has yet beendelivered.6The doctrine is additionally applied in the law of corporations, wherepromoters can make a binding commitment for a corporation which is in con-templation but not yet formed, of which this Respondent is itself an example.?Indeed, the whole law of negotiable paper rests upon treating executory obliga-tions as if presently fulfilled, and giving the instruments embodying them certainattributes of legal tender, in deference to the need under our credit system ofgivingpresenteffect to the reasonable expectations concerning the future createdby them.The field of labor relations is no exception.By way of example, a5The Union filed a charge on August 12, and a first amended charge on August 19,accusing Respondent of wrongful refusal to bargain and discriminatory refusal to employthe persons who were not taken on. Respondent on November 19 filed with the Board apetition under Section 9(c) for an election to determine the choice of bargaining repre-sentative of the employees in the "p and m" unit. The Board dismissed it because ofthe pending unfair labor practice charges.0 "Williston on Contracts" (1936 Williston & Thompson ed.), sec. 927 ; "Williston on.Sales" (1948 ed.), sec. 131.713 American Jurisprudence 245,et seq. PAGE AIRCRAFT MAINTENANCE, INC.171raised announced by an employer to take effectin the futureis,because of thereasonable expectation it creates, treated as anexistingcondition of employment ina situation where, after the employees have interveningly chosen a bargainingagent, the employer withdraws the promised raise before it takes effect.Theemployer's doing so without consulting the employees' bargaining representative isin such instance viewed as a unilateral change of anexistingcondition of employ-ment, in violation of the employer'sbargaining obligation under Section 8(a)(5).8What the above would seem to connote is that the determination of whetherthe operative relationship exists before actual performance under it has begun,hinges on the reasonable expectations of the parties created thereby and the needforpresentlyassuming that they will be fulfilled.Where an employee has beenhired for work to begin at a future date, a reasonable expectation has been mu-:tually created.That is all which is involved in ordinary employment even after-work has commenced.The employment being normally one at will, which eitherparty is free to terminate at any time, the only thing that characterizes the em-ployment in the intervals between working days, when the employee is off thejob, is the reasonable expectation, mutually entertained, that the employee willbe working on the next working day. But if Respondent's theory were sound, aperson could only be an "employee" during the 8 hours of the day in which heisactuallyworking.9What gives that person the status of employee betweenworking days is what gave these persons that status after they were hired and.beforework was to commence, which was the reasonable expectation that onAugust 1 they would be working.The very purpose of recruiting the personnelduring the "phase-in" period was to have a corps of people with whom Respondent-could reciprocally share that reasonable expectation, so that it could address.them, as it did on July 29, as "Dear Employee."That being so, there was scope-for collective discussion of their employment just as there is for that of employees:actuallyworking.Illustrative of how the practicalities call for treating a reasonably anticipatedrelationship as if it had already commenced is the very contract between theGovernment and Respondent.That contract is dated April 17, 1957, although,as previously related, official confirmation of the bid was not forthcoming untilJune 20.Yet the various facets of performance are spelled out in a contractnegotiated in all its details and executed upon the hypothesis of an existing rela-tionship, subject of course to approval by higher authority in Washington.Evenwhen that approval was forthcoming, the preliminary groundwork for actual!performance,which included mustering a working force as one of its essentialaspects,was sufficiently important for the Army to extend the beginning date.forRespondent's performance for 1 month, and meanwhile to reimburse Re-spondent for the expense of performing these preliminaries. It seems anomalous,then, for Respondent to argue that while, for certain practical purposes, it wasproper to treat its own relationship to the forthcoming operation as an existingone, nevertheless, the working force whose mustering was one of the preliminaries,prescribed by the Army to Respondent's taking over, was, in legal contemplation,as complete a stranger to it before August 1 as if it had never engaged it. If it,was appropriate for the Army and Respondent to work out the details of their,relationship in advance of the performance date, would it not seem equally ap-propriate for Respondent to have discussed with the representative of the persons.hired the details of their employment at least to the limited extent sought by theUnion?For all the above reasons, I do not accept Respondent's contention that the--personnelwhich it mustered for work beginning August 1 were not and couldnot be "employees" within the bargaining provisions of the Act before August 1.'They were such insofar as the situation was one upon which the congressionallyenunciated objective of insuring industrial peace and stability through collective:negotiations could effectively operate. In thePhelps Dodgecase, previously men-8Armstrong Cork Company v. N.L.R.B.,211 F. 2d 843, 847 (C.A. 5).9 That, indeed, was the contention once made before, and rejected by, the SupremeCourt, concerning the status of merchant seamen between voyages, that between shippingarticles for each voyage, they were strangers, rather Ethan, as the Board found and theSupreme Court ruled, still "employees" within the Act, even though during that periodthe relationship was terminable by either party at will.N.L.R.B. v, Waterman Steamship,Corporation,309 U.S. 206, 218 (1940). 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned, the Supreme Court put this question to justify its holding that job appli-cants were "employees" within the compass of the Act's protection (p. 183) :It is no longer disputed that workers cannot be dismissed from employmentbecause of their union affiliations. Is the national interest in industrial peaceless affected by discrimination against union activity when men are hired?The applicable paraphrase here would seem manifest: it is no longer disputed thatan employer may not refuse to meet with the representative of employees afterwork has commenced. Is the national interest in industrial peace less affectedwhen the employer refuses to meet with the representative of a presently musteredforce who, before commencement of work under him, want to know somethingabout the conditions under which they are to work, or to allay fear and sus-picion, the basis for selection from among them?Iwould not deem pertinent here the line of cases advanced by Respondent, inwhich the Board, in elections to determine employees' choice of representatives,has limited voting eligibility to employees actually working on the prescribedeligibility date.10These cases were concerned with ascertainment of the choiceof representative of a working force presently on the job.The Board's rationalefor excluding from voting eligibility persons merely "hired" but not yet workingisnot spelled out.The one which spontaneously suggests itself is that the ruleisa safeguard against possible fraudulent padding of voting eligibility lists.An-other is that the choice of representative of a working force presently on the jobshould not be diluted by the vote of one who though hired is bound to be astranger to the common problems of the group.Here the group involved was thetotal force; it was not they who were not yet on the job; it was the incomingcontractor,who was taking over as employer under conditions and standardsunknown to them, and concerning which they sought enlightment. In these cir-cumstances, the request for a meeting was not premature, as Respondent contends.3.Majority statusIwould deem the record to warrant a finding that the Union, when it requested'.themeeting, was the representative of the employees in the "p and m" unit hereinvolved.The certification issued in 1955 was still in effect and there was noindication that the sentiment of the group had undergone an intervening change.There was thus operative the presumption that "a state of affairs once shown toexist is presumed to continue to exist until the contrary is shown." 11 Such otherevidence as the record contains on the subject confirms the presumption of con-tinuedmajority.12The Union would thus seem to have enjoyed the status of exclusive bargainingrepresentative of the "p and m" group, by virtue of a majority in fact. Inde-pendently, it enjoyed it by virtue of the subsisting certification.The GeneralCounsel contends this was "binding" on the Respondent as Spartan's "successor,"under the doctrine ofN.L.R.B. v. Armato,199 F. 2d 800, 803 (C.A. 7), andN.L.R.B. v. Lunder Shoe Corp.,211 F. 2d 284, 286 (C.A. 1). Respondent opposesthis contention because of the absence of privity between itself and Spartan: therewas no enterprise which Spartan had sold to Respondent or any transaction be-tween them in which Respondent assumed Spartan's obligations.But the dutyto honor the employees' choice of bargaining representative is not a private one,whose existence hinges on the assumption of obligations incident to a sale. It isa public one arising by operation of the statute and is imposed as an incident ofprotecting the national interest.Respondent succeeded to Spartan's relationshipto the employees by reason of two factors: (1) under its contract with the Army,itwas stepping into the operation heretofore performed by Spartan; (2) whileitcould have chosen all its employees from the outside, its rights are determinedby the election it made-it elected to adopt a force whose choice of representativehad already been expressed and ascertained.Nor is it pertinent that here, in10Barry Controls, Incorporated,113 NLRB 26 ;Dorothy F. Fitzpatrick, d/b/aAsso-ciated Business Service,107 NLRB 219, 221, and cases cited.nLocal 50, Bakery and Confectionery Workers International Union, AFL-CIO (ArnoldBakers, Inc.),115 NLRB 1333, 1336, footnote 4, and cases cited.11The General Counsel introduced a list of names of 234 employees, whose dues werechecked off on June 15, 1957, pursuant to subsisting voluntary authorizations. In thatgroup were 114 of the 184 "p and m" employees hired by Respondent for August 1.Also, as earlier noted, an overwhelming majority of these 184 have, since August 1 andthereafter, supported the Union in this strike for recognition. PAGE AIRCRAFT MAINTENANCE, INC.173contrast withArmatoandLunder,the "one-year certification period" has alreadyrun.That fact gives the succeeding employer, just as it does the original one,wider leeway concerning the refusal grounds.But it does not alter as betweenthe two the character of the obligation arising under a valid certification.Whenthe certification' year has not yet expired, the' certification -is invulnerable to attackby reason of loss of majority, either on the part of the original employer 13 or thesucceeding one.14However, where the certification year has already expired, thecertification has lost that invulnerability.At that time, the original and succeedingemployer alike can refuse to honor the certification, if the normal presumptionof a continued majority has been overcome by other evidence,15 which is not thecase here(supra,footnotes 11 and 12), or if the refusal is motivated by a good-faith doubt concerning the union's majority 16-something upon which Respondenthere never even premised its refusal.Thus, original and succeeding employeralike enjoy equal grounds of immunity from, and where the grounds of immunityhave not been met are equally subject to, the obligation arising under a validcertification.4.Adequacy of bargaining requestWhile Respondent was thus under obligation to meet with the Union on request,as I have found, there still had to be a request adequate to put Respondent onnotice that it wished to discuss the employment relationship.As I have alreadyindicated, I am satisfied from the context of the situation which existed and towhich Sexton and Witcher alluded in making their respective requests of Sweeneyand Madeira, that the latter had no difficulty understanding the purpose of therequestedmeeting.As men accustomed to responsibility, they knew that a re-quest to meet with a negotiating committee of a Union in regard to the aspectof a pending transition of employers is not to engage in a game of bridge, butto talk about that situation."The statute.does not require that the requestto bargain bein haec verba,so long as there is one by clear implication." 17 It isreasonable to expect that if Sweeney and Madeira had been in the dark con-cerning the reason for the requested meeting, they would have asked its purposebefore they indicated their tentative assent.And if that was any impediment totheir receiving clearance for the meeting from the architects of Respondent's higherstrategy, the latter could easily have authorized Sweeney and Madeira to ask theUnion concerning the purpose.The conclusion manifest here is that SweeneyandMadeira were forbidden to go through with the meeting, not because itspurpose was unknown, but because it was known all too well: to meet with thenegotiating committee of the Union was to negotiate with it.That was whatRespondent did not want Sweeney and Madeira to do.5.The unit for which bargaining was requestedWe come to the portion of the case concerned with the unit.As stated inBarlow-Maney Laboratories, Inc.,18and only recently reaffirmed inJoslinDryGoods Company,19 "[a]prior appropriate request for bargaining is a conditionprecedent to any finding of a refusal to bargain."An "appropriate request" en-tails a request to bargain for an appropriate unit.Where the request to bargainisfor an inappropriate unit, it will not sustain a complaint based on an allegedrefusal to bargain for an appropriate one.20Our question concerns the interpretation to be given to the Union's request tobargain, equitably called for in the particular circumstances of this case.When Union President Bill Sexton, on July 16, and Grand Lodge Representa-tiveWitcher, on July 24, asked Sweeney and Madeira, respectively, for a meetingwith the Union's negotiating committee, they did not expressly define the group orgroups for which the meeting was requested.Neither did Sweeney or Madeiraask that that be done at the time each expressed his tentative assent to the meet-ing.As previously indicated, Spartan since 1955 had recognized and contractedwith the Union for the "p and m" group, for which the Union had been certified13Ray Brooks v. N.L.R.B.,348 U.S. 96.11N.L.R.B. v. Armato,199 F. 2d 800 at 803;N.L.R.B. v. Lunder Shoe Corp.,211 F.2d at 286.15Local 50, supra,footnote 11 ;Armato, supra,footnote 14.19National Carbon Division, Union Carbide and Carbon Corporation,104 NLRB 416.17Scott & Scott,113 NLRB 911, 930, enfd. 245 F. 2d 926 (C.A. 9).18 65 NLRB 928, 943.19118 NLRB 555, and cases cited 'at footnote 4.20Ibid. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDin 1955, and also for the office clerical employees, for whom Spartan "also" recog-nized the Union, apart from any certification.A fair appraisal of the record wouldrequire a finding that the oral requests were made against a background ofknowledge by Respondent of this prior course of practice with Spartan. Sweeney,as previously noted, testified that Respondent put into effect the wage scale (sub-ject to certain adjustments incidental to regrouping of the titles of certain positions.calling on basically the same skills) which appeared in the contract with Spartan;and also that, in a desire to institute conditions doing the least violence to em-ployees' expectations resulting from their experience on the job with Spartan, itinstituted conditions and benefits largely duplicating those which appeared in thecontract.He testified Respondent never consulted the contract, and that thesource of his and Madeira's information concerning the rates and conditions ofbenefits was the Army, and, also, in regard to conditions, the three division headsat Spartan.The latter were asked by Respondent concerning them during the."phase-in" period, in which they were doubling as directors of Spartan and as.de factodirectors for Respondent.As previously stated, one of them, E. L.Stone, is a signatory of the 1955 and 1956 contracts. It is difficult to see howRespondent could avoid having attributed to it the knowledge of the contract.possessed by these directors, either in law or on the basis of sheer commonsense,_unlesswe are to say that their intelligence as directors for Spartan went intobrain cells completely insulated from those with which they were performing forRespondent.The above is in addition to the fact that commonsense could havetoldRespondent, if the Army representatives had not done so, that the sourceof the latter's information would also be the contract.21 It is thus a fair inferencethat Sweeney and Madeira, when they initially indicated their tentative assents,.understood the request as one for bargaining for the two groups and they raised.no question concerning it either at that time or in the later calls in which theystated Respondent would not meet with the Union. In the formal letter addressed.to Page on July 25 (Appendix D), the paragraph relating to unit reads:The unit which the Union is requesting recognition for is as follows: allproduction and maintenance employees employed by the service, repair and.maintaining aircraft and aircraft parts on fixed wing and rotary wing aircraft,by reason of a Contract between the Company and the United States Armyat/in the vicinity of the Fort Sill Army Base, also our recognition is for-general clerks, forms and record clerks, clerk-typist, comptometer operators,.messengers, duplicator operators, payroll procurement clerks, payroll clerks,..but excluding all employees in the personnel department, private secretaries,,professionals, guards, watchmen and supervisors as defined in the Act.Neither then nor during the time of the oral requests did Respondent express..any reservation about the groups for which bargaining was requested, its positionbeing on July 16, as recited in that day's letter of Sexton to Sweeney, the accuracyof which is not disputed, that "in the second conversation, you informed me thatthe Company did not care to meet with the Negotiating Committee of this Lodge:at any time or for any reason before August 1st," and, on July 25, according to-Witcher's letter to Sweeney, the accuracy of which is likewise not disputed, that"Rex Madeira (sic) ... who was going to meet with [Witcher] at 11:30 o'clocka.m. on [July 25] would not be willing to meet now because of advice from.theirAttorney.;and that after August 1st, we could petition the NationalLabor Relations Board or take what other course that we desire, through law.And the letter of July 29, as sent to the persons hired, rather indicates that Respondent repudiated any obligation to bargain with the Union, on the ground that.with what happens at Page's."The foregoing seemed to be Respondent's position during the hearing, untilRespondent's counsel, on summation, challenged the adequacy of the request and:contended that the unit therein described is inappropriate and hence fatal to the.complaint.21 The contract was printed in booklet form, apparently for convenience of interested.parties.Since it was a ready source of reference for the wage scale, as negotiated andultimately approved, and of the benefits and conditions, it.is unlikely that theArmywould:have been without one, particularly so since Army's contract with Spartan made certain.labor cost items "chargeable [to the Army] only insofar as : . . . Costs are incurredpursuant to agreement made as a result of collective bargaining with the representativesof employees."[Emphasis supplied.]Art. 50(d) (11) (b).A like provision appears in.the contract with Respondent.Art. 52(d) (11) (b). PAGE AIRCRAFT MAINTENANCE, INC.175.The General Counsel does not dispute the proposition, well documented by;Respondent's counsel, that "office clerical employees cannot appropriately be in-cluded in a production and maintenance unit." 22But he does dispute that therequest to bargain was for a single unit of these two groups.Rather does hecontend that the request was for two separate units, first of the "p and m," andsecondly, the office clerical group.On that score, he is confronted with the factthat in the letter of July 25, and, indeed, also the Union's initial charge filedAugust 12, the reference to the two groups is preceded by the words "The unit.which the Union is requesting recognition for is as follows:.."Additionally,the recognition clause in the 1955 and 1956 contracts precedes the reference to theoffice clericals with the words "since added to the bargaining unit."The General Counsel contends that this is due to infelicitous phrasing and urgesthat an intention to segregate the two groups is manifested by the fact that inevery instance the description of the positions in the "p and m" unit is walled offby an introductory reference to the office clerical group as one for which it is"also" recognized.Concerning the words in the contract, "since added to thebargaining unit," the General Counsel contends that this expression could notchange the unit as defined by the Board in the certification.He makes this state-ment in a dual context, first on the issue of how the request to the Respondent isto be interpreted, and second, on an issue, which I introduced and concerningwhich I invited discussion, of whether the use of these words in the contract mightnot suggest an abandonment by the Union of its rights under the Board's certifi-cation for the "p and m" group in favor of informal recognition for the twogroups combined.Disposing of the second issue first, I would say that afterfuller consideration, I am satisfied that the law's aversion to forfeiture wouldprevent attributing to the Union an intention to abandon its rights under the Boardcertification under the circumstances here present, more particularly so in theface of the express reference in the recognition clause to the certification as thebasis for the Union's rights in respect to the "p and m" group. I would accord-ingly find that in its relations with Spartan, the Union, while welcoming theinformal recognition given it for the office clericals, did not thereby intend toabandon or in fact abandon its rights under the certification for the "p and m"group.This brings us back to the question of how the request itself is to be interpretedand of its legal efficacy in invoking the underlying obligation, which I have con-cluded to be here present, of bargaining with the Union for the "p and m" group,on request.The background of a prior certification for the group for which awrongful refusal to bargain is alleged and a prior informal recognition for theadditional group would appear to be unique to this case.At least, I have notfound it present in the roster of cases, exemplified byJoslinDry Goods, supra,.holding a request for an inappropriate unit to be fatal to a complaint allegingwrongful refusal to bargain with an appropriate one, nor in the line of casesholding that where there is an ambiguity in the request, it must be resolvedagainst the party which made it.23 It is that element, present here, which givesone pause against falling into "a purely mechanical application" 24 of the doctrineof these cases that would ignore differentiating backgrounds, calling into playimportant competing equitable doctrine.Unlike the other cases, the request of the Union for bargaining for the twogroups was not a thing from the blue. It came upon a background of 2 yearsof contractual relations on that basis with Spartan, apparently productive of peace-ful,uninterrupted operations.This, of course, would not make appropriate asingle unit of the two groups, assuming that that was sought to be done.25Butitprovides a background which would have given the Union reasonable basis forassuming that until Respondent raised some question about it, as it had concern-ing its duty to bargain with the Union for any purpose, Respondent, if it had tobargain at all, in view of its borrowing from Spartan experience in other ways,22Citing, among many others,Marvin Lumber and Cedar Company,117 NLRB 363,366 ;Wm. R. Whittaker Co., Ltd.,117 NLRB 339, 343;Bi-States Company,117 NLRB86, 88.23 SeeSmith Transfer Company, Inc.,C.L. Bailey Grocery Company,100 NLRB 576.21N.L.R.B. v. Associated Musicians, Local 802 (Gotham Broadcasting Corp.),226 F. 2d900, 906 (C.A. 2), enfg. 110 NLRB 2166, cert. denied 351 U.S. 962.2-Dura Steel Products Company,109 NLRB 179, 182International Smelting andRefining Company,106 NLRB 223, 224;Greenbrier Dairy Products Company;100 NLRB432, 434. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDmight well have wanted also to bargain for the two groups.Giving a particularlyanomalous twist to Respondent'sbelatedly raising this point now is the fact, asappears from its adoption for both groups of the wage scale and benefits whichappear in the contract,that it appropriated to its own use the fruits of the verydual bargaining whose merely suggested continuance Respondent urges now asfatal to all the Union's rights.Careful reading of prior precedents persuades one that the Board will in aproper case not hesitate to apply the basic legal tenet that when a party,duringthe transaction,totally repudiates its obligation out of hand,itcannot,in ensuinglitigation,fallback on the claim that the condition on which it was contingentwas not performed or was inadequately performed.Williston has thus explainedthe general basis for the application of that principle in his own field.He states:It is an old maxim of law that it compels no man to do a useless act, andthis principle was applied in the time of Coke, if not before,to the case ofa conditional promise. If the promisor is not going to keep his promise inany event,it is useless to perform the condition and the promisor becomesliable without such performance.26Where fitting,the Board has, with court sanction,applied thismaxim in a largevariety of situations.Thus, by way of example,a union may not escape liabilityfor causing the discharge of an employee for nonmembership under a valid union-shop contract by reason of failure to tender dues where it appears that the tenderwould have been futile,ifmade; 27 also,an employer cannot justify his refusalto reinstate strikers because of their failure to make application therefor, in theface of prior indication that it would not have reinstated them even if they hadapplied; 28 and a bargaining representative in certain circumstances need not makeor renew a request to bargain where the employer has, in advance, so totallyrepudiated the bargaining obligation as to have rendered any request a "uselessgesture." 29What gives this doctrine a special appeal here is that the more the Union re-quested a meeting, the more Respondent ostensibly rested on the total repudiationof any obligation to bargain with the Union,and the more it was silent on thepoint it belatedly raises now.Some inquiry,some hint concerning the unac-ceptability to it of bargaining for any group apart from the one for which theUnion was certified might have clarified the Union's position,and might well haveavoided the Union's acting upon the reasonable inference from Respondent'ssilence concerning it, that the continuance of the existing bargaining pattern wasacceptable to it, once its basic objection to the existence of a bargaining obliga-tion for any purpose was disposed of.This would appear to call into play anallied doctrine,which frowns upon a party's taking refuge in the specific, whenthe ground relied on during the transaction itself was general.The reason,basically, is that reliance on the general,without mention of the specific, lulls theother party into assuming that there is no problem concerning the latter and, ina sense, entraps him into repeating the claimed defect, and worse still,depriveshim of the opportunity to correct his error,if it be such,or to indicate such quali-fications as may inhere in his position in the light of any specific question orobjection raised.The basic doctrine here stated finds a familiar application inother fields,but underlying its application would be the same rationale, that ofavoiding.distortion of transactions through the covert nurturing of correctible erroras a means of later escaping liability.The field of appellate litigation presentsmany instances of the application of this doctrine:thus, the doctrine precludes alitigant from urging on appeal a specific error in the trial court's charge to thejury,when the exception taken was a general one, which did not call specificattention to the precise error later claimed;30 it precludes a litigant, on appealfrom a judgment based on the report of a special master,from urging errorin the master's report which was not claimed on proper exceptions to the court26 "Williston on Contracts,"supra,footnote 6, at sec. 698 A.arUnited Brotherhood of Carpenters etc. (Brunswick-Balke-Callender Company),115NLRB 518,528, footnote 8.28N.L.R.B. v. Nevada Consolidated Copper Corporation,316 U.S. 105, enfg.26 NLRB1182;N.L.R.B.v.Sifers Candy Company,171 F. 2d 63(C.A. 10) ;N.L.R.B.v.StewartOil Company,207 F.2d 8, 11(C.A.5) ; N.L.R.B. v. Anchor Rome Mills,228 F. 2d 775,780 (C.A. 5).29Old TownShoeCompany,91 NLRB 240,241.Norfolk Southern Bus Corporation,66 NLRB 1165, 1176;Burke Machine Tool Company,36 NLRB 1329,1341-1342.20 3 American Jurisprudence114-115 (§381 under "Appeal and Error"). PAGE AIRCRAFT MAINTENANCE, INC.177below; 31 and, finally, under Supreme Court doctrine, it has operated to precludea party, under Section 10(e) of our Act, from urging, on court review, an objec-tion to the Board's order, where the exception taken from the recommended orproposed order was general and did not specifically call the Board's attention tothe defect claimed on review.32There are, of course, reasons grounded in sound procedure for applying such arule in appellate ligitation, but it has its roots in principles of fair dealing as well.It safeguards against harboring, for use as a weapon at the time of judgment,specific objections never disclosed or ever thought to be relied upon during theevents being judged.Just as the tribunal below, whether it be the court or theagency, should be given a chance "to consider" 33 the specific item later relied on,so, too, should the opposite party in a transaction out of court be given a chanceto consider a specific objection, before it is exploited in litigation.Particularlyshould this apply here, where, as amply appears from Respondent's total repudia-tion of its obligation, its action would have been the same, however precise theUnion would have been in limiting its bargaining request to the concededly appro-priate "p and m" unit, for which it was certified.In sum, the basic deficiency in the Respondent's position is that it gives nobreathing space to the underlying purposes for which the statute was passed.Asthe Supreme Court made clear in its decision inPhelps Dodge, supra:Congress explicitly disclosed its purposes in declaring the policy which under-lies the Act. Its ultimate concern, as well as the source of its power, was"to eliminate the causes of certain substantial obstructions to the free flow ofcommerce."This vital national purpose was to be accomplished "byencour-aging the practice and procedure of collective bargainingand by protectingthe exercise by workers of full freedom of association" §1.Only thuscould workers ensure themselves economic standards consonant with nationalwell-being.34The position of Respondent throughout every vital question here presented, andwhich apparently governed its higher strategy during the events themselves, is onewhich simply gives no scope to the statute's purpose of dealing with living situ-ations in a manner calculated to avoid the frustrations and resentments whichengender strikes disruptive of the national interest.It is this failure to think interms of end and function which would seem to underlie its and conception ofthe employee relationship as confined to a group actually working and as exclud-ing a complete complement of employees newly hired, its failure to recognizethe need for some sympathetic consideration to be given to these persons' requestfor a meeting to clarify the situation incident to a transition of employers on anoperation on which they are presently performing, and its reliance, in litigation,on the wording of a request to excuse its refusal to meet, under circumstancesrather clearly showing that, during events preceding the litigation, it was not thewording of the request, but the basic obligation it encompassed, which motivated,and led the Union to think was the motivation for, its refusal to honor it.Theanomaly in Respondent's position is that to accept it would be to interpret obliga-tions under a statute dealing with a broad social purpose on the basis of primitiveexaltation of form over substance, long outmoded even in private law.The law has outgrown its primitive stage of formalism when the precise wordwas the sovereign talisman, and every slip was fatalMr. Justice Cardozo so stated over 40 years ago in a landmark case in which,to save a covenant from being declared void for lack of mutuality, the court readinto it an implied, though entirely unexpressed, counterpromise by the plaintiff asthe requisite consideration for the covenant on which he was suing.35Not longlater, the Justice in his classic work 36 cited that case and his own quotation fromitto illustrate his larger observation that "rules derived by a process of logicaldeduction from pre-established conceptions of contract and obligation have broken31Sheffield, etc.R. Co.v.Gordon,151 U.S. 285, 290;Medsker v.Bonebraker,108 U.S.285, 290;Kinsman v. Parkhurst,18 How. 289, 294-295.31Marshall Field 1 Co. v. N.L.R.B.,318 U.S. 253, 255.33Ibid.34 313 U.S. 177 at 182. Emphasis supplied.35Wood v.DuffGordon,222N.Y. 88, 118 N.E. 214 (1917).seCardozo, "The Nature of the Judicial Process" (1921), p. 100.508889-60-vol. 123-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDdown before the slow and steadyerosive actionof utility and justice," 37 and thatall of this is but an aspect of the basic theme that "we are thinking of the endwhich law serves,and fitting its rulesto the taskof service." 38Referring to thatparticularcase as an instanceof that process, he explained: "Weno longerinter-pretcontracts withmeticulousadherence to the letter when in conflict with thespirit.We read covenants into themby implicationwhen we find them `instinctwith an obligation' imperfectly expressed."(Emphasis supplied.) 39Should we, in applying a statute intended to cope with the realities of industriallife,.the letter when in conflict with the spirit," or should we not here too "read" con-ditionsinto them which "utility and justice" require?SinceRespondent's totalsilence at the time of the Union's request concerning the point it now raises shut offall exploration at that time into the significance of the Union's mentioning theoffice clerical group, "utility and justice" would require that the onus of theresultingdoubt fall on the one who secretly nurtured it, and that the latter shouldnot be permitted to exploit it inlitigation, to his unmerited advantage.To preventthe unjust forfeiture which would otherwise flow, the request is entitled to eitherof two interpretations which give it character as the requisite request for bargain-ing for the "p and m"unit inquestion.These interpretations are as follows:Either, in the manner contended by the General Counsel, as a request in two parts,one for the "p and m" group, for which the Union was certified, and the other,separately and severally, for the office clerical group, for which it had been recog-nized apart from any certification; or, if as a request for a single unit inclusiveof the office clericals, then as containing the implied condition that such inclusionbe as acceptable to Respondent as it had been to Spartan, but if not so acceptable,then as limited to the "p and m" group, in accordance with the certification.40The interpretation of the Union's request as above indicated effectuates theobjective of fair and open dealing not only by avoiding unjust forfeiture; it alsodoes so by vindicating the tenet, having, as noted, wide application in our generaljurisprudence, that one should not be permitted to profit from a claim of non-performance or inadequate performance of a condition, which his own action hasshown would have been an idle thing, and where the very basis for the claimedinadequacy was created by silenceconcerningthismatter, against a background ofa spoken objection to the basic obligation, which, in the totality of the settingpresented, created the appearance of acquiescence in, or at least unconcern about,the matter belatedly urged.Appropriate as the principles above are in interpreting even purely privatetransactions, they would seem all the more fitting when what is involved is thedischarge of a public obligation congressionally created in aid of achievement of anational purpose, for even less seemly there would it be to interpret communica-tions between persons untutoredin legal nicetieswith the "primitive.for-malism" of a bygone era, when "every slip was fatal."Thecongressionalobjective"to make appropriate collective action of employees an instrument of peace ratherthan of strife"41 isthwarted where communications between parties are enmeshedin intricacies beyond their depth.The trend urged upon us by Respondent wouldconvert what should be the simple matter of a request for a meeting to a delicatestep fraught with so many traps and pitfalls as to make the drafting of deeds ofconveyance of future interests in real property a veritable kindergarten exerciseby comparison.42That mode of approach would, as shown, be retrogressive ifused in private law, most especially in fields concerned with human relations; andwhen applied to a statute of the character here involved, which is concerned withthe dynamics of emotion-laden industrial relations, it works a definite frustrationof its purpose.We need no better example than what happened here of how sucha "ritual[istic]" approach works out in practice; indeed, it would be hard, at thisadvanced stage of industrial enlightenment, to encounter a more graphic illus-3714.,at 99-100.3B Id.,at 101.seId.,at 100.40The list referred to in footnote 12,supra,shows the Union to have had a majority(138 out of 243) in the 2 groups combined, just as it had a majority in the "p and m"group alone.41N.L.R.B. v. Jones d Laughlin Steel Corporation,301 U.S. 1, 34.43Mr. Justice Jackson; writing for a majority of the Supreme Court inN.L.R.B. v.Rockaway News Supply Company,345 U.S. 71, put it this way (p. 75)Substantive rights and duties in the field of labor-management do not depend onverbal ritual reminiscent of medieval real property law. PAGE AIRCRAFT MAINTENANCE,INC.179tration of the finding of Congress,expressed in the preamble to the Act,that "therefusal by some employers to accept the procedure of collective bargaining lead[s]to strikes and other forms of industrial strife or unrest, which have the intent ornecessary effect of burdening or obstructing commerce... .A little more of thekind of understanding manifested by Sweeney and Madeira on the ground, whenthey initially expressed approval of the meeting,and less blindness,strategic orotherwise,to one of "the plainest facts of our national life," 43 that the adamantrefusal to hold a clarifying meeting in the anxious situation here presented wouldbe bound to have the explosive consequences it did, would have tended to carryout the spirit of the statute,ifnot also its letter.44It is accordingly found and concluded that the record sustains the GeneralCounsel'scomplaint that Respondent,in violation of Section 8(a)(5) and (1) oftheAct, refused to bargain collectively with the Union as exclusive bargainingrepresentative of an appropriate unit of Respondent'sproduction and maintenanceemployees,as requested,and that because of this refusal,the employees in thatunit struck on August 1, 1957.The refusal was a continuous one from July 16on, and caused the strike's continuance as well as outbreak.Apart from this, andto the extent that Respondent asserts the requirement of a new request at anystage thereafter,if, indeed,it is not satisfied by the later requests made before andafter the outbreak of the strike by Witcher and Poulton,respectively,Respondent'sstanding to rely upon it is, under the principles previously enunciated,lost as aresultof its continued total repudiation of any obligation to bargain,which'rendered any new request a "useless gesture." 45III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section II, occurring in connec-tionwith the operations of the Respondent described in section I, have a close,intimate,and substantial relation to trade, traffic,and commerce among the sev-eral States,and tend to lead to labor disputes and did in fact lead to a labor dis-pute, burdening and obstructing commerce and the free flow of commerce.IV.THE REMEDYIthaving been found that Respondent refused to bargain collectively with theUnion as representative of its employees in the appropriate unit of production andmaintenance employees,itwill be recommended that Respondent cease and desistfrom such refusal and that it bargain with the Union for the employees in thatunit on request.By way of affirmative action calculated to restore the status quo to what itwould have been but for such refusal,itwill be recommended as follows: Thoseemployees in the appropriate production and maintenance unit,whose names ap-pear on General Counsel's Exhibit 30, being the list entitled"Non-SupervisoryPersonnelOffered Employment by Page Aircraft Maintenance,Inc.,EffectiveAugust 1, 1957," and who went on strike beginning August 1, 1957,who haveheretofore applied for but were refused reinstatement,should be offered immediateand full reinstatement to their former or substantially equivalent positions withunimpairment of rights or seniority or other privileges;and be made whole forany losses in pay sustained by reason of such refusal,from 5 days after applica-tionwas made,to the date on which they are thus offered reinstatement; thosein that group who have not heretofore applied for reinstatement or been reinstatedshall, upon application,be offered reinstatement to their former or substantiallyequivalent positions,likewisewithout prejudice to seniority or other rights orprivileges;and in the event Respondent refuses to do so, they shall be made wholefor any loss in pay resulting therefrom from 5 days after application to the datethey are so offered reinstatement.Such present employees of Respondent whosenames do not appear on said exhibit and who were newly hired to replace the saidemployees thus to be offered reinstatement shall be dismissed if necessary to makeroom for the latter.Should there still be insufficient positions available for thesaid persons thus to be offered reinstatement,the selection for the filling of posi-S3N.L.R.B. v. Jones&Laughlin Steel Corporation,301 U.S. 1, 41.14A request for clarification is in the nature of a grievance presentation,which is avalid subject of collective dealing.SeeWest Texas Utilities Co., Inc., v.N.L.R.B.,206F. 2d 442,446-447(C.A., D.C.),cert.denied 346 U.S. 855;Northeastern Engineering, Inc.,112 NLRB 743, 749.40 See authorities in footnote 29,supra.The strikers have at all times retained theiremployee status.Sec. 2(3) of the Act. 180DECISIONS OF NATIONALLABOR RELATIONS BOARDtions from among them shall be on a nondiscriminatory basis, Respondent toutilize such standards,including seniority,as it normally uses in the matter ofhire, layoff, retention,and recall of personnel.After the foregoing procedure isapplied, the persons embraced in the remedy,for whom positions are still unavail-able, shall be placed on a preferential hiring list; and in the event of Respondent'sfailure to do so, Respondent shall make them whole for any loss in pay sustainedby reason thereof, from the time of such failure to the date of such placementupon a preferential hiring list.All back-pay computations shall be made in accordance with the principles enun-ciated in F. W.Woolworth Co.,90 NLRB 289.Since the persons embraced by the remedial provisions are identified in theexhibit previously mentioned,itshall be deemed incorporated here by reference,thereby dispensing with the need for repeating the names in a separate appendix..Since these persons will not be in a position to observe the notices to be posted,and hence informed of their rights, until actually reinstated,copies of the notice:should be mailed to them in addition to being posted.Upon the foregoing findings and the whole record,I hereby make the following:CONCLUSIONS OF LAW1.The operations of Page Aircraft Maintenance,Inc.,Respondent herein, affectcommerce within the meaning of the Act.2.Lodge 889,International Association of Machinists,AFL-CIO,the ChargingParty, is a labor organization within the meaningof the Act.3.At all times here material the said labor organization has been and still isthe exclusive representative for the purposes of collective bargaining of the appro-priate unit of Respondent'semployees at its operation in Fort,Sill,Oklahoma, asfollows :All service,repair,maintenance,and inspection employees employed to service,repair, and maintain aircraft and aircraft parts, stockhandlers,and employees ofthe supply department,exclusive of all other employees,including office clericaland professional employees, guards, watchmen,and supervisors as defined in theAct, and all employees in the supply department whose principal duties are officeclerical.4.By refusing to bargain with said representative on request,as found, Re-spondent has engaged in and is still engaging in an unfair labor practice withinthemeaning of Section 8(a)(5) of the Act; and has interfered with, restrained,and coerced its employees in the exercise of their rights as guaranteed in Section7 of the Act,thereby engaging also in an unfairlabor practicewithin the meaningof Section7 of the Act.5.The said unfair labor practices affect commerce within the meaning of Sec-tion 2(6) and(7) of the Act.[Recommendations omitted from publication.]APPENDIX AAIRCRAFT MAINTENANCE INCORPORATEDFORT SILL, OKLAHOMAClarence E.PageRex H.MadeiraPresidentExecutiveVice-PresidentJULY29, 1957.Mr. ELMO RICHARDSON,2505 E Street,,,Lawton, Oklahoma.DEAR EMPLOYEE:We are glad to confirm your employment by Page AircraftMaintenance,Inc., effective August 1, 1957.We welcome you to our Company.,We shall see you Thursday morning at 7:30 a.m.Newspaper stories indicate that a labor union will attempt by picket lines orother means,to keep you away from work. There is no labor union authorizedby law to deal with this company at this time.In no event can you be penalized byanyone for going to work on time Thursday morning.We are here at Fort Sill to do a job for the United States Government.YouI bav_e been hired to help with that job. If anyone tries to interfere with your going;to,-work, please report it at once to this company or to U. S. military authorities. PAGE AIRCRAFT_NIAINTENANCE, INC.181If the employees of this company decide that they want an union to representthem, they will be entitled to have it.The fact that they had an union at Spartan'shas nothing to do with what happens at Page's.Over 700 people have applied for work with this company; 257 people havebeen hired.Any employees who do not report for work Thursday morning willbe replaced by other applicants.Sincerely,APPENDIX B(S)A. D. Sweeney,A. D. SWEENEY,Employment Manager.INTERNATIONAL ASSOCIATION OF MACHINISTSLOCALLODGE NO. 889BUSINESSOFFICE, IOOF HALLCERTIFIED MAILRETURN RECEIPT REQUESTEDLAWTON, OKLAHOMA,July 16, 1957.Mr. A. D. SWEENEY,PersonnelManager,Page Aircraft Company,LawtonianHotel-Room 918.DEAR SIR: This will confirm our two telephone conversations on this date.Thefirstwas to request a meeting between the Negotiating Committee of Lodge 889of the InternationalAssociationofMachinists for the purpose of discussingpossible future labor-management relations with Page Aircraft Company. I wasinformed during the conversation that you had to confer with Mr. Maderia andyour Attorney.In the second conversation, you informed me that the Company did not caretomeet with the Negotiating Committee of this Lodge at any time or for anyreason before August 1st.Yours truly,BILL SEXTON,President, Lawton Central Labor Union.CC: C. PageLodge 889 FileREGISTERED RETURNRECEIPT REQUESTEDAPPENDIX CMr. A. D. SWEENEY,PersonnelManager,Page AircraftMaintenance, Inc.,Lawtonian Hotel-Room 918,Lawton, Oklahoma.LAWTON,OKLAHOMA1091/2 "D"AVENUEELGIN 3-7927July 25, 1957.DEAR SIR: This is to confirm our telephone conversation at approximately 8o'clock a.m. on this date.Highlights of the conversation were as follows: thatMr. Rex Madiera, General Manager of Page Aircraft Maintenance Inc., at FortSill,Oklahoma who was going to meet with the writer of this letter at 11:30o'clock a.m. on this date would not be willing to meet now because of advice fromtheirAttorney,Mr. Edward E. Soule from Oklahoma City, working with the D. I.Johnson Law Firm; and that after August 1st, we could petition the NationalLabor Relations Board or take what other course that we desire, through law.Very truly yours,CC: Rex MadieraC. PageHayesMcGlonN.L.R.B.JAMES W. WITCHER,Grand Lodge Representative. J82DECISIONSOF NATIONALLABOR RELATIONS BOARDREGISTERED RETURNRECEIPT REQUESTEDMR. CLARENCE PAGE,President,Page Aircraft Maintenance, Inc.,Lawtonian Hotel-Room 918,Lawton, Oklahoma.APPENDIX D1091/zD AVENUEELGIN 3-7927LAWTON, OKLA.July 25, 1957.Subj:Union Recognition and Requestto bargain collectively.DEAR SIR: I am writing you regarding collective bargaining at Fort Sill, Okla-homa and the above subject.The International Association of Machinists won aNational Labor Relations Board representation election and was certified by theN.L.R.B. with Certification dated December 9, 1953, Case No. 16-RC-1397 atFort Sill, Oklahoma.Also the International Association of Machinists, Lodge 889 won a N.L.R.B.election in 1955 and was certified, July 7, 1955, Case No. 16-RC-1699 at Fort Sill,Oklahoma.We have bargained collectively with Spartan Aircraft Company at Fort Sill,Oklahoma since 1953 and have signed in good faith, three collective bargainingagreements.The first in 1954, another in 1955 and the last agreement was signedin 1956 of which terminates at midnight, July 31, 1957.Certainly this eliminates all doubts that our Union has been the exclusive bar-gaining representative at Fort Sill, Oklahoma for the employees of Spartan AircraftCompany.The same foremen and supervisors that work for Spartan Aircraft apparentlywill be working for Page Aircraft Company.The location is the same and alsothe work duties of the employees are the same. The only change, is the name ofPage Aircraft instead of Spartan Aircraft.The International Association ofMachinists, Lodge 889, AFL-CIO therefore,request of the Page Aircraft Maintenance Inc., that they recognize the Union asthe exclusive bargaining representative for the purpose of collective bargainingwith the Company for wages, hours and other conditions of employment.The unit which the Union is requesting recognition for is as follows: allproduction andmaintenance employees employed by the service, repair andmaintaining aircraft and aircraft parts on fixed wing and rotary wing aircraft byreason of a Contract between the Company and the United States Army at/inthe vicinity of the Fort Sill Army Base, also our recognition is for general clerks,forms and record clerks, clerk-typist, comptometer operators, messengers, duplicatoroperators, payroll procurement clerks, payroll clerks, but excluding all employeesin the personnel department, private secretaries, professionals, guards watchmenand supervisors as defined in the Act.-We are hereby making this as our formal request upon your Company forrecognition of the Union as bargaining representative and request an early con-ference for the purpose of bargaining collectively. ' We are arranging our workschedule in order to be available for such conference on Tuesday, July 30th orWednesday, July 31st at your office, or will try to suit your convenience should anearlier date be advisable.Looking forward to a pleasant and mutually amiable relationship, I amVery truly yours,(S)JamesW. Witcher,JAMES W. WITCHER,Grand Lodge Representative.CC: NLRBMaderiaMcGlonHayesCameronINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended (61 Stat. 136; 29 U.S.C. Sec. 151et seq.),herein referred to as theAct. PAGE AIRCRAFT MAINTENANCE,INC.183On January 29, 1958, Lodge 889, International Association of Machinists, AFL-CIO (hereinafter sometimes called the Union) filed a charge against Page AircraftMaintenance, Inc. (hereinafter sometimes called Page, the Respondent, or theCompany) with the Regional Director for the Sixteenth Region, in which it wasasserted that the Company:On or about July 30, 1957 . . terminated the employment of and dis-criminated in tenure of hire, the employees whose names are listed andattached hereto, because of their membership and activities in behalf of Lodge889, International Association of Machinists, AFL-CIO.On or about July 25, 1957, it.refused to bargain collectively with theauthorized representative of Lodge 889, International Association of Machin-ists,AFL-CIO, chosen by a majority of its clerical employees at its Fort Sill,Oklahoma, plant to represent them for the purposes of collective bargainingand in respect to rates of pay, wages, hours of employment, and other condi-tions of employment.By the acts set forth in the paragraphs above, and by other acts and conduct,it . . . interfered with, restrained and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.and therefore had engaged in and was engaging in unfair labor practices withinthe meaning of Section 8(a)(1), (3), and (5) of the Act. Thereafter, on May 29,1958, the General Counsel of the National Labor Relations Board, by the RegionalDirector for the Sixteenth Region, caused a complaint and notice of hearing to besigned and issued against the Respondent.The complaint, sufficient on its face,alleges violations of Section 8(a)(5) and (1) of the Act.The Respondent fileda timely answer to the complaint, effectively denying violations of the Act asalleged, and setting up an affirmative defense:That the alleged acts complained of in the charge filed January 29, 1958, andin the complaint occurred more than 6 months prior to the filing of the chargewith the Board and the service of a copy thereof upon Respondent, by reasonwhereof issuance of the complaint herein is prohibited by law.On the issues raised by complaint and answer, this matter came on to be heard,pursuant to notice, before the duly designated Trial Examiner at Lawton, Okla-homa, on July 8, 1958; the hearing was closed on the following day.At thehearing, the General Counsel and the Respondent were represented by counsel andthe Union, as Charging Party, was represented by two of its official representatives.Full opportunity to be heard, to examine and cross-examine witnesses and tointroduce evidence bearing upon the issues, to argue orally upon the record, tofile proposed findings of fact and conclusions of law, and to file briefs was affordedeach party.Briefs were filed on behalf of the General Counsel and the Respondentand have been carefully considered.Upon the entire record of the case, the Trial Examiner makes the following:FINDINGS OF FACTI.THE BUSINESS OF PAGE AIRCRAFT MAINTENANCE, INC.The Respondent is and has been at all times material hereto, a corporation dulyorganized under and existing by virtue of the laws of the State of Oklahoma, havingitsprincipal office and place of business at Fort Sill, Oklahoma, and is now andhas been at all times herein mentioned continuously engaged in said place ofbusiness in the maintenance of aircraft for the United States Army.The Re-spondent in the course and conduct of its business operations at Fort Sill is engagedunder a defense contract with the Army in providing maintenance services on Armyaircraft,which services are valued in excess of $100,000.The Respondent is, and at all times material to this proceeding has been, engagedin commerce and its activities affect and have affected commerce within the meaningof Section 2(6) and (7) of the Act.H.THE LABOR ORGANIZATION INVOLVEDLodge 889,International Association of Machinists,AFL-CIO, is a labor organi-zation within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundThe Artillery and Guided Missile Center of the United States Army located atFort Sill,Oklahoma, through its purchasing and Contracting Division, G-4, be- 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDginning inthe year 1953 and up until July 31, 1957, entered into four separatecontracts for the maintenance of aircraft at Fort Sill.Each of these contracts wasan individually negotiated agreement (as distinguished from contracts let on bid)and each was on a cost-plus fixed-fee basis.Each of these contracts provided ingeneral scope for the furnishing of management,training,personnel,labor, equip-ment, supplies, services, and materials (except such as might be furnished by theGovernment) sufficient and adequate for the maintenance of aircraft.Each con-tract was written in general terms because the provisions of the basic contract wereimplemented by the individual contractor with respect to policies and procedures.The organization of the working force, the number of people involved, and theprecise approach to these problems were covered by the contractor's procedures.The contractor had his own procedures on maintenance,organization,supply, costaccounting, and other details.Each contract was negotiated with Spartan afterSpartan had been invited,along with other companies,to submit proposals to coverthework.Details of each contract were worked out between the Army and thecontractor to cover both the requirements of the Government and the type ofprocedure or the implementation that the contractor was capable of furnishing orhad offered to furnish.'Each of these agreements set forth an estimate of the quantity called an aircraftdensity schedule,showing the estimated number of aircraft by types anticipated tobemaintained under the contract;the actual performance of the contract wasbased on the actual number of aircraft assigned.The last such contract between the Army and Spartan was entered into as ofMay 20, 1955, to run from July 1, 1955, through June 30, 1956. Spartan electednot to become a bidder on an Army contract to cover the same work at Fort Sillto begin July 1, 1957.For reasons stated below, this last agreement between theArmy and Spartan was modified to extend through June 30,1957,and by latermodification throughJuly 31, 1957.Page Aircraft Industries had been an unsuccessful bidder against Spartan duringsome or all of the contract bidding periods shown above.This corporation againbid for a new contract to be effective July 1,1957, and became the successfulbidder, whereupon on April 16, 1957, Page Aircraft Maintenance,Inc.,Respondentherein,was organized as a new corporation for the purpose of performing fieldand organizational maintenance for the Army at Fort Sill under the same generaltype of cost-plus-fixed-fee contract which had theretofore existed between the Armyand Spartan.On April 17, 1957, the Army and Page Aircraft Maintenance, Inc.,entered into a contract for aircraft maintenance at Fort Sill for the fiscal year1958, that is, for the year beginning July 1, 1957,through June 30, 1958.Modifi-cationNumber 1 of that agreement changed the contract date to an 11-monthperiod effectively August 1, 1957, through June 30, 1958,and a subsequent modi-fication extended the contract through June 30,1959.That contract therefore isnow in effect.For substantial reasons, the agreement made between the Purchasing and Con-tractDivision,G-4, and Page Aircraft Maintenance, Inc., on April 17, 1957, wasnot finally approved by the Department of the Army until June 20, 1957.Theshort time between June 20 and July 1, the original initial contract date, was tooshort to permit Page to be in a position to start immediately to work under thecontract,and therefore the Spartan contract was modified,as above mentioned,and Spartan continued to do the work called for under its last contract untilJuly 31.The contract between Page and the Army follows the -same general form asthose betweenthe Army and Spartan. Theprincipal difference in the last contractheld by Spartan and the contract entered into between the Army and Page is inthe implementation-that is, policies and procedures,organization of the workingforce, number of people involved, and so on.Another difference between the lastSpartan contract and the Page contract is that the Spartan contract involved con-siderable organizational maintenance, but by the time the Page contract went intoeffect, the Army had technical units capable of carrying most of the organizationalmaintenance within themselves,so that the Spartan contract covered a great dealmore of theorganizationalmaintenancethan the later Page contract.1 A negotiated contract differs from an advertised contract in that in the latter casethe Government Contracting Office writes up a contract down to the last detail and pub-lishes it for bids and thereafter awards it to the successful bidder exactly as the Govern-ment had written it and offered it for bid. PAGE AIRCRAFT MAINTENANCE; INC.185JohnWoodward, the contracting officer for the Army at Fort Sill, explainedorganizational maintenance as follows:The Army classifies maintenance into several groups, the first group beingthatmaintenance which normally would be within the capabilities of the armyunit to which the equipment is assigned. It is the easier part of the main-tenance work.The next step is field maintenance, which is maintenancenormally beyond the capabilities of the unit to whom the equipment isassigned.The next break-down is depot maintenance which generally is doneat some central point for a number of installations.He explained that the contract with Page covers primarily field maintenance,although Page is authorized to do a certain amount of organizational maintenance.He said that the contract with Spartan essentially, during the entire period, coveredall the field maintenance and all the organizational maintenance.An examinationof the provisions of each of the contracts covering this detail confirms Mr. Wood-ward's testimony.The basic contracts mentioned above do not establish standards for clerical orfor hourly or salaried personnel, but merely require that the contractor organizehis personnel in a way that will satisfactorily accomplish the mission, the actualorganization of personnel being the responsibility of the contractor.2In summary, with respect to the provisions of the several Spartan contracts andthe provisions of the Page contract, it can be said that the basic contracts weresubstantially the same, but the implementation of each of the contracts, as betweenSpartan and Page, were different, depending upon the organizational and proceduralefforts of each company and the requirements of the Army at particular times.For example, about one-half the work anticipated for Page on the basis of priorwork done by Spartan actually was required of Page during the first contract periodof Army and Page.The Company Organizational Activities of Page Just Prior to and on August 1, 1957 3As explained by the Army contracting officer, ordinarily the Army is requiredto solicit bids on their contracts once a year because of the limitations on theannual appropriations made by the Congress, and therefore a contract normallycannot extend more than for a 1-year period.Consequently, the aircraft main-tenance contract at Fort Sill was announced and proposals were solicited fromfive or six more firms who had indicated an interest in doing that type of work.Such solicitations generally were made during February with the closing date inMarch because it would take that much time to meet approval requirements. In1957, the proposals were invited in February and were closed in March with theanticipation that a final contract would be approved by May 1, which would allowa new contractor at least a 6-week period to get ready to take over the per-formance of the contract.Spartan did not rebid.There were five or six otherbids received for the renewal contract and after a long period of evaluation bya board appointed for the purpose, it was determined that the proposal offered byPage was the one that was in the best interest of the Government and thereforea tentative award, subject to the approval of the Department of the Army, wasgiven to Page.The award was not approved until June 20, and since Page hadnot been authorized to incur any reimbursable expense or to write procedures, itwas in no position to take over the responsibility of the contract as of July 1.Consequently, as above noted, the Spartan contract was modified, as was the Pagecontract, which allowed the Army the benefit of Spartan's services through July 31.An estimate of the number of personnel which would be required by Page tobegin the operation, made several months prior to August 1, and during negotia-tions,was approximately 297.On August 1, because of the decrease in workload,Page would not have needed that many people. On either August 1 or 2 Pagereported to the Army that it had hired some 279 persons for the period beginningAugust 1, the report showing that 202 were hourly rated employees and 77 wereMinor points of difference between the Spartan operation and Page operations arethese :most of the tools and equipment under both contracts were provided by theGovernment but under the Spartan contract there was a certain number of tools andpieces of equipment furnished by Spartan, while under the Page contract there is nothingfurnished by Page other than one or two items of office equipment ; the buildings used bySpartan, or some of them, are used by Page, although -there have been certain reassign-ments of space during the time of the Page contract.3 Unless otherwise shown, all dates hereinafter mentioned are for the year 1957. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDsalaried employees.Of the hourly rated employees 9 were administrative, 32were overhead, 7 were radio and electrical, and the remaining 154 were for directassignment to aircraft maintenance.Of the salaried employees 3 were assignedto headquarters, 1 to the administrative office, 16 to the controller, 4 to personnel,21 to supply, and 32 to maintenance. Prior to August, 1, during a so-called"phase-in" period, June 20-July 31, Page assigned a general manager and anassistant and perhaps one or two others from its Tulsa office to start the organiza-tional process.During this time it appears that four or five Spartan supervisorsbegan to work with the general manager and his assistant either on an off-dutyor nonreimbursable basis; however, according to the contracting officer, thesepersons could have been reimbursed from the time of their employment by Pagethrough July 31, during the period June 1 through August 1.He said the approvalof the contract to Page on June 20 authorized Page to incur necessary expensesfor the phase-in period, which would be reimbursable, and that the contract didnot specify how many people they could employ or how much could be spent onpersonnel or how much on other costs.Summary of History of Labor Relations at SpartanThe Union (that is, Lodge 889) was first certified by the Board as a representa-tive for the purposes of collective bargaining of those employees of Spartanemployed as production and maintenance workers and a collective agreement wasentered into between Spartan and Lodge 889 in about June 1954.The followingyear, Spartan having questioned the right of the Union to represent the sameemployees,theUnion again petitioned the Board and again was certified as arepresentative of the employees in the production and maintenance unit.In about June or the first part of July 1954, Spartan as the employer and repre-sentativesof the Union met and that company then agreed to a card checkagainstitspayroll to determine whether or not the Union represented another unit coveringoffice and clerical employees.As a result of this card check, the Union wasrecognized as the bargaining representative for the employees in this unit and onJuly 16, 1954, a collective agreement was entered into between Lodge 853, havingasmembers the office and clerical employees of Spartan, the agreement to runfrom May 16, 1954, until July 1955. In 1955, Spartan having questioned theright of the Union, Lodge 853, to represent the clerical employees, another cardcheck against the payroll was made and a recognition agreement dated July 14,1955, was entered into between Local 853 and Spartan.The collective-bargainingunit described in this recognition agreement was:All office and clerical employees, such as General Clerks, Stock ControlClerks, Forms and Records, Clerk-Typists, Comptometer Operators, Messen-gers and Duplicator Operators.Excluding all employees in the Personnel andAccounting Departments and Private Secretaries.Upon the expiration of the collective agreement between Lodge 889 and Spartanat the end of July 1956, representatives of Lodge 853 and Spartan agreed to mergeLodge 853 into Lodge 889.Another collective agreement between Lodge 889and Spartan was entered into, to runfrom August 1, 1955, through July 31, 1956.The recognition clause of this agreement provided:The Company recognizes the Union as the exclusive bargaining agent forall employees in the bargaining unit as provided in the NLRB certificationdated July 7, 1955, Case No. 16-RC-1699, with respect to wages, hours, andother terms and conditions of employment for all service,repair,maintenanceand inspection employees, employed to service, repair and maintain aircraftand aircraft parts, and stock handlers. In addition,this recognition is extendedto include but not limited to the following classifications, since added to thebargaining unit:general clerks, stock control clerks, cost accounting clerks,forms and records clerks, clerk-typists, comptometer operators, messengersand duplicator operators, but excluding all employees in the personnel andaccounting departments, private secretaries, professional, guards, watchmen,and supervisors as defined in the Labor Management Relations Act of 1947,as amended.Upon the expiration of the 1955-1956 agreement another collective agreement wasentered into between Lodge 889 and Spartan, this agreement to run from August 1,1956, through July 31, 1957.The bargaining unit set forth in this- last agreementwas identical to that contained in the 1955-1956 agreement, above quoted. (The1956-57 agreement was on February 5, 1957, amended by a memorandum exclud-ing the term"the secretary"from the bargaining unit.) PAGE AIRCRAFT MAINTENANCE, INC.187On May 29, 1957, Spartan by letter of that date notified Lodge 889 that inaccordancewith the requirements of the labor-management agreement, datedAugust 1, 1956, Spartan desired to terminate the existing labor-managementagreement.Under date of May 31, 1957, Lodge 889 by its recording secretarydirected the following letter to the plant manager of Spartan:GENTLEMEN: This is to advise that Local Lodge 889 of the InternationalAssociation ofMachinistswishes to terminate our current agreement withyour company effective July 31, 1957.This notice is given in accordance with the Labor-Management RelationsAct of 1947 as amended and Article 39.2 of the current labor-managementagreement, titled, "Duration of Agreement".We wish to meet with the company as soon as can be arranged in an earnesteffort to complete negotiations as soon as possible regarding our new agree-ment for the coming year.Under date of June 5, 1957, Spartan wrote the Union to the following effect:GENTLEMEN:We acknowledge your letter of May 31st in which you adviseof your wish to terminate the current agreement with this company.We wrote you a few days ago stating our desire to terminate the presentagreement.We again invite your attention to our letter of February 21, 1957 in whichwe advise you that Spartan Aircraft Company was not accepting the govern-ment's invitation to bid on the proposal to perform aircraft maintenance workat Fort Sill beginning July 1, 1957.Since Spartan activities at Fort Sill will end on June 30, 1957 and since weare not empowered to negotiate an agreement for any successor who mayfollow us, we do not believe that there would be any benefit to the parties inthe meeting you suggest in the last paragraph of your letter. Spartan has noknowledge that it will be involved in anything except duties associated withcontracttermination,after June 30, 1957.Union Efforts to Obtain Recognition by PageBillSexton, a representative of Lodge 889, on July 16 telephoned Albert D.Sweeney, at that time employment manager of Page, and requestedameetingbetweenthe negotiatingcommittee of Lodge 889 and the general manager, RexMadeira.Sweeney told him that he would inquire whether or not such ameetingcould be arranged and would notify Sexton, or Sexton could call him back. Earlyin the afternoon, Sweeney told Sexton over the telephone that on advice of counselthe Company did not care to meet with the Union for any purpose until after thefirstofAugust.After this telephone conversation, Sexton immediately wrote aletter to Sweeney, certified mail return receipt requested,confirmingthe substanceof the two telephone conversations.This letter was returned to Sexton unacceptedby the addressee.On or about July 24, James W. Witcher, Grand Lodge representative of theInternationalAssociation of Machinists, was assigned to assist Lodge 889.On orabout July 24, Witcher telephoned Plant Manager Madeira and arrangeda dinnerappointment for the following day.On the following day Sweeney telephonedWitcher and told him it would be impossible for Madeira to meet that day, July 24,whereupon Witcher wrote the following letter to Sweeney:DEAR SIR: This is toconfirmour telephone conversation at approximately8 a.m. on this date.Highlights of the conversation were as follows: thatMr. Rex Madeira, general manager of Page Aircraft Maintenance, Inc., atFort Sill, Oklahoma who is going to meet with the writer of this letter at11:30 o'clocka.m. onthis date would not be willing to meet now because ofadvice from their Attorney,Mr. Edward E. Soule from Oklahoma City,working with the D. L. Johnson Law Firm; and that after August 1, wecould petition the National Labor Relations Board or take what other coursewe desire through law.On that same day, July 25, Witcher wrote the following letter to Clarence Page,president of the Company:Subj:Union Recognition and Request to bargain collectivelyDEAR SIR:Iam writingyou regarding collective bargaining at Fort Sill,Oklahoma and the above subject.The International Association of Machinistswon a National LaborRelationsBoard representation election and was certi- J88DECISIONS OF NATIONAL LABOR RELATIONS BOARDlied by the NLRB with Certification dated, December 9, 1953, Case No.16-RC-1397 at Fort Sill, Oklahoma.Also the International Association of Machinists, Lodge 889 won a NLRBelection in 1955 and was certified, July 7, 1955, Case No. 16-RC-1699 atFort Sill. Oklahoma.We have bargained collectively with Spartan Aircraft Company at FortSill,Oklahoma since 1953 and have signed in good faith, three collectivebargaining agreements.The first in 1954, another in 1955 and the last agree-ment was signed in 1956 of which terminates at midnight, July 31, 1957.Certainly this eliminates all doubts that our Union has been exclusivebargaining representative at Fort Sill, Oklahoma for the employees of SpartanAircraft Company.The same foremen and supervisors that worked for Spartan Aircraft appar-entlywill be working for Page Aircraft Company.The location is the sameand also the work duties of the employees are the same. The only change, isthe name of Page Aircraft instead of Spartan Aircraft.The International Association of Machinists, Lodge 889, AFL-CIO there-fore, requests of the Page Aircraft Maintenance, Inc., that they recognize theUnion as the exclusive bargaining representative for the purpose of collectivebargainingwith the Company for wages, hours and other conditions ofemployment.The unit which the Union is requesting recognition for is as follows: allproduction and maintenance employees employed by the service, repair andmaintaining aircraft and aircraft parts on sixth wing and rotary wing aircraftby reason of a Contract between the Company and the United States Armyat/in the vicinity of the Fort Sill Army Base, also our recognition is forgeneral clerks, forms and records clerks, clerk typists, comptometer operators,messengers, duplicator operators, payroll procurement clerks, payroll clerks,but excluding all employees in the personnel department, private secretaries,professionals, guards, watchmen and supervisors as defined in the Act.We are hereby making this as our formal request upon your company forrecognition of the Union as bargaining representative and request an earlyconference for the purpose of bargaining collectively.We are arranging ourwork schedule in order to be available for such conference on Tuesday, July30th or Wednesday, July 31st at your office, or we will try to suit yourconvenience should an earlier date be advisable.Looking forward to a pleasant and mutually amiable relationship, I amVery truly yours,The Union received no answer to this letter.The Union called its members out on strike against Page on August 1, and thestrike was still on at the time of the hearing herein. Shortly after the strike began,union representatives conferred several times with the commanding general andother Army personnel regarding the use of gates at the post so that regular workinvolving transportation could continue at Fort Sill without undue interruption.On August 16, Witcher encountered Madeira and Sweeney in the lobby of a localhotel and at that time introduced them to Louis Poulton, an attorney representingthe Union who had come into Lawton from Washington in connection with thestrike.Although requested, Madeira and Sweeney refused to discuss the situationwith Poulton and Witcher at that time.4Recruitment of Employees by PageAfter Page knew that it had been awarded a contract, Rex Madeira, vice presi-dent and general manager, together with Albert D. Sweeney, now vice presidentand assistant manager and then employment manager, were concerned with devel-oping policies and methods of procedures of operation looking forward to thebeginning of performance under the contract by Page.During the month of July,they worked with three supervisors, then employed by Spartan, who had agreed tobecome directors in the maintenance and supply departments of Page after opera-tions should start.These three men were employed by Spartan until Page beganactual operations on August 1.At the time prior to this date, the three super-4 The Union filed a charge on August 12, and a first amended charge on August 19,accusing the Respondent of wrongful refusal to bargain and discriminatory refusal toemploy certain former employees of Spartan.These employees of Spartan or formeremployees of Spartan had been employed in the production and maintenance unit. CaseNo. 16-CA-1016, attached hereto. PAGE AIRCRAFT MAINTENANCE, INC.189visors, later directors of Page, worked on a gratis basis with Madeira and Nelsonon Saturdays and Sundays and during their off-time.On about July 15, Sweeneyopened a recruitment office which was kept open until about July 22 or 23.Atthe recruitment office, applications for employment were received not only fromemployees of Spartan but other persons.According to Sweeney, more applicationswere received from persons other than Spartan or former Spartan employees thanwere received from the latter groups.At the recruitment office, Robert Burke,who had been the placement man for the Spartan organization and who had re-signed on July 15 to go to work for Page on July 16, worked with four or fivefemale employees employed on a temporary basis, the latter doing clerical workonly.In connection with the applications received at the recruitment office,Sweeney testified that the applications were sorted into groups based on pastexperience and other factors which it was thought would be determinative ofwhich of the applicants were desirable for hire.He said:Those that we felt were eligible we would discuss with the people with whomthey were going to work.We had promised them in the beginning that thesepeople who were the directors of various departments-I am speaking aboutmaintenance and supply, primarily-that we would give them an opportunityto pass upon these people who were to be employed.Ultimately, as it worked out, the directors of the several departments did have thefinal say as to which person would be employed in his particular department.Theinterviews conducted by Sweeney and Burke at the recruitment office were on thebasis of information furnished by each applicant.5Supervisory personnel offered employment by Page to be effective August 1,1957, included 28 persons formerly employed by Spartan and 3 others, or a totalof 31.Each of these reported for work, 1 on July 8, 2 on July 15, 25 on August1;of the others, Madeira, general manager, reported June 20, Sweeney, assistantmanager, on June 26, and an administrative assistant on June 25. It is also shownthat 237 applicants, nonsupervisory and including production and maintenance andclerical help, were offered employment to be effective August 1, 1957, and that ofthese, 82 subsequently were hired, all except 24 being employed on August 1.A few others reported a few days later, with one or two going to work in lateSeptember and early October.Those employees who did not report to work arecalled strikers by the General Counsel.Of this group of so-called strikers, noneof them have ever performed any services for Page, they have never been on thePage payroll, they have not been subject to the Page insurance protection program,nor in any way have obligated Page to compensate them for services performed.In other words, although offered employment by Page, they did not take advantageof the offer of employment made to them by Page after they had filed applicationsfor employment prior to August 1.After Sweeney and Burke had sorted out the applications, and made offer ofemployment to persons who had applied therefor, Sweeney under date of July 29sent the following letter, addressed to named persons at their street addresses:DEAR EMPLOYEE:We are glad to confirm your employment by Page Air-craftMaintenance, Inc., effective August 1, 1957.We welcome you to ourcompany.We shall see you Thursday morning at 7:30 a.m.Newspaper stores indicate that a labor union will attempt by picket linesor other means, to keep you away from work. There is no labor unionauthorized by law to deal with this company at this time. In no event canyou be penalized by anyone for going to work on time Thursday morning.We are here at Fort Sill to do a job for the United States Government.You have been hired to help with that job. If anyone tries to interfere withyour going to work, please report it at once to this company or to U. S.military authorities.If the employees of this company decide that they want an union to repre-sent them, they will be entitled to have it.The fact that they had an unionat Spartan's has nothing to do with what happens at Page's.I.D.Williamson, a former employee of Spartan, testified that on July 25 he was inter-viewed by F. l\I. Paulk, one of the three men who later became a director for one of thedepartments of Page.According to Williamson, Paulk had a Spartan personnel file beforehim at the time of the interview. Sweeney testified that he had never seen Spartanpersonnel files and did not have access to them and that at the time of the interviewreported by Williamson, Paulk had not yet been employed by Page and certainly was notinterviewing applicants at that time.The testimony of Williamson is disregarded ;obviously, he was mistaken. 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDOver 700 people have applied for work with this company;257 peoplehave been hired.Any employees who do not report for work Thursdaymorning will be replaced by other applicants.6Lodge 889 was last certified as bargaining representative for the employees inthe production and maintenance unit on July 7, 1955.The employment of anyemployee still within that unit still employed by Spartan on July 31, 1957, termi-nated on that date.If those employees of Spartan whose employment hadterminated on July 31 and who had been offered employment by Page to beginon the following day, August 1, refused to report to work after being offeredemployment by Page, it becomes doubtful whether or not any such employee hadstatus as an employee of Page.Consequently,the question arises as to whetheror not they were strikers in the real sense after August 1.Why did not theUnion avail itself of the established procedures of the Board to show affirmativelythat it did represent the employees in the claimed clerical unit?Ithad done so:twice before with Spartan.Was it uncertain of its majority?The collective agreement between Lodge 889 and Spartan in effect in July 1957contained a maintenance-of-membership clause to the effect that all employees,covered by the agreement"shall 31 days after the agreement,or in the case of newemployees, 31 days after date of employment,become members in good standingof the union during the time of this agreement."The financial secretary of Local889 identified a list showing amounts of dues deducted by Spartan from the wagesof their employees,the list being dated June 26, 1957,and containing 257 names.This would indicate that that many employees were members of the Union in goodstanding as of that date.Also furnished was a strike donation claim list, showingthat as of August 15,345 persons previously employed by Spartan claimed strikebenefits from the International Lodge.The financial secretary also identified a listof names prepared by her showing that 22 former employees of Spartan hadcrossed the picket line set up at Page between August 1 and August 27, the dateof the list.None of these lists show segregation as between supervisory and non-supervisory personnel either of Spartan or Page, or segregation of clerical and6The complaint herein(paragraph 5) alleges :In order to insure to the employees of Respondent the full benefit of their right toself-organization and to collective bargaining and otherwise to effectuate the policiesof the Act, all general clerks,forms and record clerks, clerk-typists, comptometeroperators,messengers,duplicator operators,payroll procurement clerks, and payrollclerks at the company's operation at Fort Sill,Oklahoma, excluding all employees inthe personnel departments,private secretaries,professionals, guards, watchmen, andother supervisors as defined in the Act of 1947,as amended,constitute an appro-unit for the purposes of collective bargaining within the meaning of Section 9,subsection(b) of the Act.The record herein shows a list submitted by the Respondent containing the name, classi-fication, the date the individual reported,and those who did not report who would becalled a striker by the General Counsel,in a unit alleged by the Respondent to be anappropriate office clerical unit.The list shows a total of 34 persons who were offeredemployment,of which 21 reported and 13 did not report.Also, attached to the complaintas described in paragraph 5 of the complaint who, the General Counsel alleges, "ceasedwork concertedly and went on strike"on August 1. In connection with this list therecord shows an exhibit submitted by the Respondent referring to the same persons aslisted in Exhibit A of the complaint in which four columns are set up for the purpose ofshowing categories of employment for these persons.The first category,"office clericalemployment-did not report"shows the names of the persons who were offered officeclerical employment in the unit claimed appropriate by the Respondent who failed toreport for work on August 1 ; the second column,"office clerical employment-did report"shows those persons who reported for work in the unit called by the Respondent theappropriate office clerical unit ; the third column,"non-office clerical employment" showsthe persons who were offered employment in classifications not within the office clericalbargaining unit;and the fourth column shows the names of persons who were not offeredemployment.Of the 67 names shown in Exhibit A of the complaint,the records of the,Company disclose that 17 of them were never offered employment by the Respondent ;that of the other 50. 25 were offered non-office-clerical employment and of the 25 whowere offered office clerical employment,13 did not report for work and 12 did report.Ifmaterial,the Trial Examiner would find that the allegation of the complaint that all67 employees listed in Appendix A went on strike is negated by the accurate records ofthe Respondent. PAGE AIRCRAFT MAINTENANCE, INC.191production and maintenance workers as between Spartan and Page.The TrialExaminer took these lists in evidence,and having considered them in the light ofthe whole context of the case,considers the weight to be given to them of noconsequence in relation to the real issues of the case.The complaint alleges(paragraph 6-c): "Thus between May 1,and August 1,1957, the Respondent succeeded to all the identical rights and responsibilities ofitspredecessor,Spartan, with substantially the same employees."In support ofthis allegation of the complaint,the General Counsel takes the position that be-cause Page employed a large number of former supervisory employees of Spartan,itnecessarily follows or at least tends to prove that Page adopted the labor policiesof Spartan.Implicit in this position is that Spartan through its former supervisorypersonnel subsequently engaged by Page imposed its labor policies upon Page.Nothing could be further from actual fact.In setting up the three departments for service and management,Page put aman at the head of each of these departments who formerly had been employedby Spartan.According to Sweeney,When we committed ourselves to employment with them,we told them atthat time we would give them an opportunity to have the final say-so in theselection of the people who were to work for them; that as we got the appli-cations and sorted them out, those we thought would be acceptable,we wouldconsult with them about these prospective employees and on their acceptance,we would tender them an offer of a job.We did that with the engineeringdepartment,themaintenance department and the supply department,but notwith personnel and accounting.In the accounting department,Mr. Madeirahired Billups,Wood and Mascho, which is an accounting firm, to have aman come down and set up a new accounting organization-Mr. Fred HendonI believe, was the name.He was the man who set up the department andassisted in the hiring.The man who is now head of accounting had no voicein that.Subsequently,the person who had been in charge of accounting for Spartan, oneMr.Wadley, became the head of the accounting department at Page.Wadley,after his employment,had no voice in the selection of employees in the account-ing department,that function being handled by Madeira,Hendon, and Sweeney.Paulk, on August 1, became the head of the personnel department of Page.Heformerly had been employed by Spartan for about a year prior to August 1.Madeira selected the employees of the personnel department who subsequentlyserved under Paulk.With respect to policies concerning operation of Page, theactual setting up of the organization was accomplished by Madeira and Sweeney-the heads of departments other than accounting and personnel,as above noted,had the final acceptance of employment of prior applicants,but in no sense canitbe found in this record that these department heads had anything to do inconnection with the shaping of the labor policy or organizational planning withrespect to Page operations.The General Counsel seems to believe that because the general wage scales orrates of pay at Page were generally in line with those in effect during the Spartanoperation,thisproves labor policy as to wages was inherited from Spartan orwas imposed upon Page by Spartan.Actually, the going and approved rates ofwages were secured from the contracting officer at Fort Sill and, as is generallyknown, the going rates of wages applicable to the performance of Governmentcontracts are those going rates for particular areas which are approved or are setand approved by the Government.The record shows that Page provided thesame number of paid holidays and about the same length of vacation as hadbeen in effect at Spartan;on the other hand, the welfare program and the insur-ance program of Page were entirely different from those which had been in effectat Spartan.Page published and furnished to each employee a manual describingthe rules and regulations under which the employee works and describes the bene-fits which he receives.?Nowhere in this record can there be found evidence which would indicate thatSpartan had in any way influenced or attempted to influence Page either before orafter the latter employer took over the obligations of its contract with the Army.On the contrary,almost the whole weight of the evidence goes to show that Pagehad independently,and without regard to what prior practices or policies ofSpartan had been during the time Spartan had been performing under its con-tractswith the Army, established its own.7This booklet Is entitled"Welcome to PAMI." 192DECISIONSOF NATIONALLABOR RELATIONS BOARDConcluding FindingsAs noted above,theRespondent contends that because the acts of allegedviolation set forth in the charge occurred more than 6 months prior to the filingthereof, the complaint is invalid.The Respondent takes the position that the onlydemand to bargain made by the Union was made by letter dated July 25, 1957.However, it will be noted that the charge does allege discriminatory discharges onJuly 30, 1957, and also that the record discloses that Poulton, the attorney fortheUnion,and Witcher attempted to persuade Madeira and Sweeney to discussbargaining with them sometime during the month of August.The Trial Examinerbelieves that the allegations of the charge with respect to dates of alleged violationare sufficient to support the issuance of the complaint.8This case concerns the alleged refusal of the Respondent to bargain with theUnion concerning conditions of employment of those employees in the so-calledclerical unit described in the complaint.The Respondent contends that the appro-priateness of the unit has not been proved herein although the burden of proofrests upon the General Counsel.The Trial Examiner,ifcalled upon to deter-mine the question,would find that the unit described in the complaint is an appro-priate unit for the purposes of collective bargaining.He is of the opinion that theindividual positions held by persons within the unit would be a matter of payrolldetermination and more or less an administrative procedure,but that for the pur-poses of this case it could be found that the unit as described is an appropriateunit.That question,however, is not the main one to be decided herein.In the 1955-56 and in the 1956-57 agreements between Local 889 and Spartan,the clerical unit which had been separate prior to those dates was included withinthe purview of an overall unit for the purposes of collective bargaining.The his-tory of the clerical unit at Spartan shows very clearly that the parties alwaysregarded the clerical employees as far as function was concerned as separate andapart from the production and maintenance employees,and it was only for con-venience that the clerical workers were written into the recognition clause of thetwo last collective agreements between the Union and Spartan.9InKTRH Broadcasting Company,113NLRB 125(at p. 127), the Board laiddown principles which may be applied here in connection with the prior recogni-tion of the Union as the representative of employees of Spartan:Ordinarily,when faced with a union'sdemand for recognition as bargain-ing representative of employees in an appropriate unit on the basis of signedauthorization cards, an employer may lawfully reject the union'sdemand andinsist that it prove its majority in a secret election conducted under Boardauspices.[CitingA. L. Gilbert Company,110 NLRB 2067.]However, theBoard's election machinery exists for the purpose of ascertaining the desiresof employees as to a bargaining representative.It is not intended to be ashield behind which an employer may engage in a campaign of unfair labor8The pertinent provision of the Act in this respect is :SEC. 10....(b)Whenever it is charged that any person has engaged in or isengaging in any such unfair labor practice,the Board,or any agent or agency desig-nated by the Boardfor such purposes,shall have power to issue and cause to beserved upon such person a complaint stating the charges in that respect,and con-taining a notice of hearing before the Board or a member thereof,or before a desig-nated agent or agency,at a place therein fixed,not less than five days after theserving of said complaint:Provided,That no complaint shall issue based upon anyunfair labor practice occurring more than six months prior to the filing of the chargewith the Board and the service of a copy thereof upon the person against whom suchcharge is made,unless the person aggrieved thereby was prevented from filing suchcharge by reason of service in the armed forces,in which event the six-month periodshall be computed from the day of his discharge.0Case No.16-CA-1016,heard by Trial Examiner Somers on January 7-8, 1958, inwhich he issued an Intermediate Report on April 30,1958,concerned the production andmaintenance unit which in that case,the General Counsel contended,was applicable asit existed at Spartan to the employees at Page.In that case,the General Counsel seemsto have based his position upon the certification of the Union at Spartan for a productionand maintenance unit.As noted,there was never a certification for an office clerical unitat Spartan.In that case,therefore,itwould seem that the General Counsel rested uponthe contractual recognition of the Union by Spartan without any proof of actual majorityeither at Spartan or at Page, and without positive or affirmative proof as to the appro-priate unit.That case at this writing has not as yet been decided by the Board. PAGE AIRCRAFT MAINTENANCE,INC.193practices to destroy the union'smajority.For that reason when, as statedin theJoy Silk Millscase[185 F. 2d 732, 741 (C.A.,D.C.)], the refusal torecognize the union is due "to a desire to gain time to take action to defeatthe union'smajority, the refusal is no longer justifiable and constitutes aviolation of the duty to bargain set forth in Section 8(a)(5) of the Act."But whether,in any case,the employer is legitimately or illegitimatelymotivated in asking for an election,whether he sincerely or insincerely ex-presses doubt as to the union's status, depends in the final analysis upon allthe facts and circumstances of that case.There is no simple yardstick bywhich a good-or bad-faith determination can be made.The Board is per-force compelled to weigh all the evidence in the particular case, including thecharacter and extent of the unfair labor practices,and thesequence of events,before making a finding of good- or bad-faith refusal to bargain.[Emphasissupplied.]It is well established that a bargaining request must be made for an appropriateunit to serve as a basis for a finding of unlawful refusal to bargain. InJoslinDry GoodsCompany,118 NLRB 555, the Board, with this requirement in mind,wrote(p. 558):In our opinion the Union's failure to request bargaining in the proper unitisfatal to the General Counsel'sSection 8(a)(5) allegations against theRespondent."[A] prior appropriate request for bargaining is a conditionprecedent to any finding of a refusal to bargain."[SeeBarlow-Maney Lab-oratories,Inc.,65 NLRB 928, 943;TheC. L. Bailey GroceryCompany,100NLRB 576, 579.]While the existence of "minor variations"between theunit originally proposed by the Union and the unit which the Board ultimatelyfinds appropriate,willnot, in and of itself, preclude the Board from sus-taining a refusal to bargain allegation[seeBarlow-Maney Laboratories, Inc.,supra,atp.944;Washington Coca-Cola BottlingWorks, Inc.,117NLRB1163], we note that here the proposed unit is virtually twice as large as theunitwhich we would normally find appropriate,and includes categorieswhich are not properly in the unit.Accordingly,in the face of thissub-stantialvariation between the proposed unit and the appropriate unit, weshall dismiss the complaint herein, insofar as it alleges that the Respondentviolated Section 8(a)(5) ofthe Act.In respect to the instant case,the principles enunciated by the Board inKTRHBroadcasting CompanyandJoslinDryGoods Companyare consistent and insupport of the contention of the Respondent herein that no proof was offered bytheGeneral Counsel that the bargaining unit described in the complaint wasappropriate.The nature of the proof offered by the General Counsel in thisconnection was in effect evidence offered and accepted to show that the clericalunit recognized by Spartan was made up of the classifications of employees as de-scribed in the complaint.The Trial Examiner is willing to recognize that such aunit so described would be an appropriate unit insofar as Spartan might havebeen concerned;he is prepared to concede and to find,for the purposes of theinstant case,that such a unit might be appropriate.But that would be to avoidthe real question involved herein.Actually, thefact is that the clerical unit first recognized by Spartan either hadnot existed for more than 2 years, having been merged into the production andmaintenance unit as described in the 1955-56 and 1956-57 collective agreementsbetween Spartan and the Union,or that, on the basis of the testimony of Witcherin this case,the clerical unit was always regarded at Spartan as being somethingdifferent from the production and maintenance unit even though,as a matter ofconvenience,the recognition clause in the last two collective agreements withSpartan made the terms of those agreements applicable to both production andmaintenance and clerical employees.Now the question arises as to whether the Union made a clear and unequivocaldemand for bargaining,either by its letter to the Respondent datedJuly 25, orthe informal interception of Madeira and Sweeneyby Witcherand Poulton in thelobby of the hotel.'°Bearing in mind the letter of July 25, the telephone callsmade by union representatives to company representatives,and the informal meet-ing at the hotel,the Trial Examiner cannot in good conscience assume that the10 SeeWaiord Cabinet Company,95 NLRB 1407, 1408.508889-60-vol. 123 ' 14 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion intended to ask anything other than a date forameeting to discuss itsrecognition by Page of the production, maintenance, and office clerical unit de-scribed in the last two Spartan collective agreements with the Union. In CaseNo. 16-CA-1016, Trial Examiner Somers was confronted with a situation whichshowed a prior certification of the production and maintenance unit.The 1955certification of the Board certainly would have remained valid as between theUnion and Spartan had Spartan continued after July 31 to perform in accord-ance with Government contract.The clerical unit claimed to be appropriate here can exist only by virtue of theagreement to recognize it without certification, such agreement having been madebetween the Union and Spartan, andnotbetween the Union and Page.The TrialExaminer is impelled to find that the letter of July 25 clearly defines the bar-gaining unit concerning which the Union wished to talk about with the Company,and that the unit included production and maintenance and all office clerical em-ployees except private secretaries and the personnel department."As remarked before, the establishment of a clerical unit at Spartan was bycard check only and the unit existed only because of the agreement between theUnion and Spartan that such a unit could be regarded as an appropriate unit.That fact, however, cannot be taken as one to conclusively establish that the bar-gaining unitas such is an appropriate one insofar as Page may be concerned.Those cases referring to bargaining history where such history has impelled theBoard to decide that it signifies the appropriateness of a unit as such, are notconclusive in the circumstances of this case.12The Trial Examiner finds that the 1955-56 and 1956-57 Spartan contracts, takentogether with the letter of July 25, show conclusively that the Union had in mindan attempt to persuade Page, prior to August 1, to accept the bargaining unit(which might be described as the combinedbargainingunit) existing at Spartanprior to the latter date.So far as the Trial Examiner can determine, representa-tives of the Union, in correspondence and in conversation with representatives ofthe Company, referred only to that one claimed unit.The Trial Examiner has analyzed as best he can the exhibits submitted byGeneral Counsel in connection with the employment of personnel by Page, as tomaintenanceand production and supervisory and clerical. It is shown that theCompany offered employment, to be effective as of August 1, to some 34 appli-cants who would fall within the office clerical unit described in the complaint.Two of these persons worked prior to August 1; neither of them had previouslyworked for Spartan. Prior to August 1 no person who worked for Spartan workedfor Page.Page, the new contractor, had no one on its payroll in the describedoffice clerical unit prior to August 1.No union members were employed andworking forPage inthe so-called appropriate bargaining unit on July 25, so thatthe demandfor recognitionwhich the Trial Examiner takes to mean recognitionof the unit or enlarged unit described in the Spartan contract then in effect, was"The Respondent, in the brief filed on its behalf, cites a number of cases where theBoard has held that office clerical employees should not be included in a production andmaintenance unit.Haleyville Textile Mills,Inc.,117 NLRB 973;Bachmann UxbridgeWorsted Corporation,109 NLRB 868;and others including a number of cases wheregenerally the employer and the union were in disagreement as to certain categories whichshould be included within the unit, and where office clerical employees and others havebeen separated from production and maintenance employees.12 See, e.g.,Greenbrier Dairy Products Company,100 NLRB 432, 434, where the Boardsaid :Office employees.Thisclassification includespayroll, accounts receivable,accountspayable, and sales recordclerks and a receptionist-telephone operator in Beckley,and salesrecord and payrollclerks inLewisburg.They workin the officeat theselocationsand are supervised by the officemanager ; theplant clericalemployees,discussedabove,work in the plantor garage under the supervision of the plantsuperintendent.The duties of the officeemployees are companywide;plant clericalemployees are concernedonly with the respectivebranch plants.The main reasonadvanced by the Employerfor includingthe officeemployees is that they have beenincludedfor bargaining purposes in the past.However, because of the fundamentaldifferencesin the workand interestsof the twogroups,we do not consider bargaininghistory to be sufficient reason for departing from the Board's established policy ofexcluding office employees from production and maintenance units.[CitingStandardOil Company,80 NLRB1275.][Emphasis supplied.] PAGE AIRCRAFT MAINTENANCE, INC.195premature because then the Union could not possibly have had a proven ma-jority of employees of Page in the unit.It has been said that the question of good faith of an employer in refusing tobargain, and its desire to destroy the majority status of a union and defeat it inan election, is a question of intent.On this question of good faith, in the instantcase, it has been shown that less than a majority of the employees in the claimedunit, said to be inherited from Spartan by Page, were on the picket line or onstrike or did not report for work on August 1.On July 25, and on August 1,there is grave question as to whether the Union actually did represent as a union(that is, an organization holding membership) a majority of those former Spartanemployees who through application to Page might have been eligible for employ-ment beginning August 1.Certainly it would appear that at the time of thedemand by the Union or for bargaining purposes, there was no legal necessity forPage to bargain with the Union.The Company, on the matter of good faith,has not been shown to have known or believed that the Union represented a ma-jority of the office clerical employees.The request of the Union never was renewedafter Page began performance of its contract with the Army.So far as Pagecould ascertian or know, absent collusion between it and Spartan which has notbeen shown, Page could not assume that the Union represented a majority ofthis unit of employees.The Union after August 1 made no effort to show theRespondent that it did actually represent a majority of the employees in such aunit.Page rightfully could look with question upon the majority claimed amongthese employees while they or some of them were employed by Spartan, becauseof the simple fact that these employees were members in good standing of theUnion by virtue of the maintenance-of-membership clause contained in the col-lective agreement between the Union and Spartan.The Trial Examiner believes Page was entitled to start from scratch on andafterAugust 1 in its dealings with the Union, and was not required to have im-posed upon it an uncertified unit of employees simply because Spartan, with whichPagehad no connection whatsoever and with which it competed in business, hadseen fit to accept the office clerical employees employed by it as a part or additionto an appropriate bargainingunit.13The Trial Examiner expresslyfindsthat Page did not stand in the position of atrue successor to the business of Spartan.14Page was a new employer, workingunder a contract with the Army which differed materially from the contracts pre-viously performed for the Army by Spartan, and Page as the new contractor cer-tainlyhad the right, after it began business, and after it had established itspersonnel structure, to determine or have determined by the processes of the Board,what constituted an appropriate unit for the purposes of collective bargaining and,further, it had the right to question whether or not the Union actually representedthe employeesinanappropriatebargainingunit.This case differs from thesituationwhere equipment or machinery or goodwill or assets of a business arepurchased and used while a collective-bargaining agreementis ineffect betweenthe first employer and his successor.See, for example,N.L.R.B. v. Armato,199F. 2d 800, 803 (C.A.7);N.L.R.B. v. Lunder Shoe Corp.,211 F. 2d 284, 287(C.A. 1).Cf.N.L.R.B. v. American National Insurance Co.,343 U.S. 395, 402--405.15The demand of the Union to meet with the Company, whether to request rec-ognitionor to request to bargain,isnotthe sort of situation anticipated by thecourt inN.L.R.B. v. Dahlstrom Metallic Door Company,112 F. 2d 756 (C.A. 2)where the court wrote (p. 757) :The evidence also supports the finding that respondent unlawfully refusedto bargain collectively.The contention that bargaining was not mandatory13 SeeN.L.R.B. V. Scott & Scott,245 F. 2d 926, 927 (C.A. 9).14True successorship is exemplified in J.W. Dickeyet at.d/b/a Ohio Hoist and Mfg. Co.,108 NLRB 561, 217 F. 2d 652 (C.A. 6) andCar City, Inc.,116 NLRB 1571.is Section 8(d) of the Act provides :For the purposes of this section, to bargain collectively is the performance of themutual obligation of the employer and the representative of the employees to meetat reasonable times and confer in good faith with respect to wages, hours, and otherterms and conditions of employment, or the negotiation of an agreement, or anyquestion arising thereunder, and the execution of a written contract incorporatingany agreement reached if requested by either party, but such obligation does notcompel either party to agree to a proposal or require the making of a concession : . 196DECISIONSOF NATIONALLABOR RELATIONS BOARDuntil the Board had accredited Local No. 307 as bargaining agent is frivolous.An employer is under a duty to bargain as soon as the union representativepresents convincing evidence of majority support.N.L.R.B. v. RemingtonRand,Inc., 2 Cir.,94 F. 2d 862, 868,certiorari denied 304 U.S. 576. . . .We do not mean that respondent had to bargain with any one claiming torepresent a majority,but adequate proof tendered by the claimant could notin good faith be ignored.The union offered to submit the signed membershipcards, but this offer was not accepted.Respondent"made no effort to learnthe facts and took the chance of what they might be."N.L.R.B. v. Reming-ton Rand,Inc., supra,94 F. 2d at page 869.Here, Page was under contractual obligation to set up,within a short period oftime-June 20-July 31-an organization effectively to perform under the condi-tions required by the contract between it and the Army.This was not the situ-ation or even comparable to that in which a successor employer could be legallybound to inherit and assume the labor policies, collective agreements,and othermatters relating to the organization of employees and their right to be representedfor the purposes of collective bargaining by a representative chosen by them,freely and without pressure either from employer or union.lsThe facts in this record disclose that the Union called the strike on the veryday Page began performance of its contract with the Army and before anyaccepted applicant for employment by Page had reported for work.What wouldhave happened had the Union not called a strike, but had renewed its requesttomeet with the Company or for recognition by the Company on or after August1 is purely problematical and only conjectural.Nothing within the record in thiscase shows animus on the part of Page against the Union.The record demon-strates that Spartan recognized,when it terminated by notice its contract with theUnion,that it could not contract on the part of Page; and that the Union, withoutmore, undertook to assert that it would carry over without certification,without ashowing of majority, without anything more than the fact that it had representedthe employees of Spartan,and would impress itself upon Page as a recognized bar-gaining agent.If the General Counsel is correct in his position,the Trial Examiner interpretsittomean that it is lawful and correct to undertake to perpetuate a labororganization as the bargaining agent for a succession of independent and separatesuccessful bidders on defense contracts-contractsmade-between an agency of theUnited States Government and independent employers.The abuses which couldgrow out of the adoption of such a principle or philosophy could be almost endless.The Trial Examiner finds that:Page should not be held to be bound by thecontractual recognition extended to the Union by Spartan prior to the time thatPage undertook the performance of its contract with the Army;ithas not beenproven that the employees of Page, employed as office clerical employees, favor theUnion as their representative by an actual majority; the demands of the Union forrecognition or for a meeting to discuss recognition with the Company were pre-mature; and the General Counsel has failed to show that the office clerical unitdescribed in the complaint is an appropriate bargaining unit insofar as Page is nowconcerned.It further is found that there is a complete failure of proof that Spartanhad any control of or connection with Page in relation to the operations of Pageeither before or after August 1.On the basis of the foregoing findings of fact,the Trial Examiner makes the fol-lowing:CONCLUSIONS OF LAW1.The Respondent,Page Aircraft Maintenance,Inc., is, and at all times materialhereto has been, engaged in commerce within the meaning of Section 2(6) and (7)of the Act.2.Lodge 889,International Association of Machinists,AFL-CIO, is and duringthe times material hereto has been a labor organization within the meaning of Sec-tion 2(5) of the Act.3.The Respondent above named has not been and is not now in violation of theNational Labor Relations Act, as amended,as alleged in the complaint herein.[Recommendations omitted from publication.]'"SeeN.L.R.B. v. Birdsall-StockdaleMotor Company,208 F. 2d 234(C.A. 10).